Exhibit 10.8

EXECUTION

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

among

 

MC24 LLC,

as Borrower

 

MERISEL, INC., MERISEL AMERICAS, INC., MCEI, LLC and MCEV, LLC,

as Corporate Guarantors

 

and

 

AMALGAMATED BANK,

as Lender

 

Dated as of March 1, 2005

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1

  

DEFINITIONS

   1

1.1

  

Defined Terms

   1

1.2

  

Other Definitional Provisions

   15

SECTION 2

  

AMOUNT AND TERMS OF TERM LOAN COMMITMENTS

   15

2.1

  

Term Loan Commitments

   15

2.2

  

Procedure for Term Loan Borrowing

   15

2.3

  

Repayment of Term Loan

   16

SECTION 3

  

AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS

   16

3.1

  

Revolving Credit Commitments

   16

3.2

  

Procedure for Revolving Credit Borrowing

   16

3.3

  

Termination or Reduction of Revolving Credit Commitments

   16

3.4

  

Origination Fee

   17

SECTION 4

  

[RESERVED]

   17

SECTION 5

  

GENERAL PROVISIONS APPLICABLE TO LOANS

   17

5.1

  

Interest Rates and Payment Dates

   17

5.2

  

[Reserved]

   17

5.3

  

[Reserved]

   17

5.4

  

Repayment of Loans; Evidence of Debt

   17

5.5

  

Optional Prepayments

   18

5.6

  

Mandatory Prepayments

   19

5.7

  

Computation of Interest and Fees

   19

5.8

  

[Reserved]

   20

5.9

  

Payments

   20

5.10

  

[Reserved]

   20

5.11

  

Requirements of Law

   20

5.12

  

Taxes

   20

5.13

  

[Reserved]

   21

5.14

  

Lending Offices; Change of Lending Office

   21

SECTION 6

  

REPRESENTATIONS AND WARRANTIES

   21

6.1

  

Financial Condition

   21

6.2

  

No Change

   22

6.3

  

Existence; Compliance with Law

   22

6.4

  

Power; Authorization; Enforceable Obligations

   23

6.5

  

No Legal Bar

   23

 

-i-



--------------------------------------------------------------------------------

6.6

  

No Material Litigation

   23

6.7

  

No Default

   23

6.8

  

Ownership of Property; Liens

   23

6.9

  

Intellectual Property

   23

6.10

  

No Burdensome Restrictions

   24

6.11

  

Taxes

   24

6.12

  

Federal Regulations

   24

6.13

  

ERISA

   24

6.14

  

Investment Company Act; Other Regulations

   25

6.15

  

Capitalization; Subsidiaries

   25

6.16

  

Security Documents

   25

6.17

  

Accuracy and Completeness of Information

   25

6.18

  

Labor Relations

   26

6.19

  

Insurance

   26

6.20

  

Solvency

   26

6.21

  

Purpose of Loans

   26

6.22

  

Environmental Matters

   27

6.23

  

MC24 Acquisition

   27

6.24

  

Employment Agreements

   28

SECTION 7

  

CONDITIONS PRECEDENT

   28

7.1

  

Conditions to Initial Loans

   28

7.2

  

Conditions to Each Loan

   31

SECTION 8

  

AFFIRMATIVE COVENANTS

   31

8.1

  

Financial Statements

   31

8.2

  

Certificates; Other Information

   32

8.3

  

Payment of Obligations

   33

8.4

  

Conduct of Business and Maintenance of Existence

   33

8.5

  

Maintenance of Property; Insurance

   33

8.6

  

Inspection of Property; Books and Records; Discussions

   33

8.7

  

Notices

   34

8.8

  

Environmental Laws

   34

8.9

  

Changes to Standards of Eligibility and Reserves

   35

8.10

  

Periodic Audit of Accounts Receivable and Inventory

   35

8.11

  

Additional Collateral; Additional Guarantors

   35

8.12

  

Reserved

   35

8.13

  

Further Assurances

   36

SECTION 9

  

NEGATIVE COVENANTS

   36

9.1

  

Financial Condition Covenants

   36

9.2

  

Limitation on Indebtedness

   36

9.3

  

Limitation on Liens

   37

9.4

  

Limitation on Guarantee Obligations

   38

9.5

  

Limitation on Fundamental Changes

   38

9.6

  

Limitation on Sale of Assets

   38

9.7

  

Limitation on Dividends

   38

 

-ii-



--------------------------------------------------------------------------------

9.8

  

Limitation on Investments, Loans and Advances

   39

9.9

  

Limitation on Optional Payments and Modifications of Agreements

   39

9.10

  

Limitation on Transactions with Affiliates

   39

9.11

  

Limitation on Sales and Leasebacks

   39

9.12

  

Limitation on Changes in Fiscal Year

   39

9.13

  

Limitation on Negative Pledge Clauses

   40

9.14

  

Limitation on Lines of Business

   40

9.15

  

Governing Documents

   40

9.16

  

Limitation on Subsidiary Formation

   40

9.17

  

Limitation on Securities Issuances

   40

SECTION 10

  

EVENTS OF DEFAULT

   40

SECTION 11

  

MISCELLANEOUS

   42

11.1

  

Amendments and Waivers

   42

11.2

  

Notices

   43

11.3

  

No Waiver; Cumulative Remedies

   43

11.4

  

Survival of Representations and Warranties

   44

11.5

  

Payment of Expenses and Taxes

   44

11.6

  

Successors and Assigns; Participations

   44

11.7

  

Set-off

   45

11.8

  

Counterparts

   45

11.9

  

Severability

   45

11.10

  

Integration

   45

11.11

  

Governing Law

   45

11.12

  

Submission to Jurisdiction; Waivers

   45

11.13

  

Acknowledgements

   46

11.14

  

Waivers of Jury Trial

   46

11.15

  

Confidentiality

   46

 

SCHEDULES

 

Schedule 1.0

  

Commitment and Applicable Lending Offices

Schedule 1.1

  

Acquisition Documents

Schedule 1.1(b)

  

MCEI Acquisition Documents and MCEV Acquisition Documents

Schedule 6.4

  

Consents and Filings

Schedule 6.6

  

Material Litigation

Schedule 6.15

  

Subsidiaries

Schedule 6.16

  

Filing Jurisdictions

Schedule 6.19

  

Insurance

Schedule 7.1(r)

  

Employment Agreements

Schedule 9.2

  

Existing Indebtedness

Schedule 9.3

  

Existing Liens

Schedule 9.4

  

Existing Guarantee Obligations

 

EXHIBITS

 

Exhibit A-1

  

Form of Term Note

 

-iii-



--------------------------------------------------------------------------------

Exhibit A-2

  

Form of Revolving Credit Note

Exhibit B

  

Form of Pledge Agreement

Exhibit C

  

Form of Security Agreement

Exhibit D

  

Form of Corporate Guarantee

Exhibit E

  

[Reserved]

Exhibit F

  

Form of Closing Certificate

Exhibit G

  

Form of Opinion of Counsel to the Loan Parties

Exhibit H

  

Form of Borrowing Base Certificate

Exhibit I

  

[Reserved]

Exhibit J

  

Form of Collateral Assignment of Rights to Asset Purchase Agreement

ANNEXES

Annex I

  

Form of Notice of Borrowing

Annex II

  

[Reserved]

Annex III

  

Form of Notice of Prepayment

 

-iv-



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of March 1, 2005, among MC24, LLC, a Delaware limited
liability company (the “Borrower”), MERISEL, INC., a Delaware corporation
(“Merisel”), MERISEL AMERICAS, INC., a Delaware corporation (“Merisel
Americas”), MCEI, LLC, a Delaware limited liability company (“MCEI”), and MCEV,
LLC, a Delaware limited liability company (“MCEV”; each of Merisel, Merisel
Americas, MCEV and MCEI, a “Corporate Guarantor” and, collectively, the
“Corporate Guarantors”), and AMALGAMATED BANK, a New York banking corporation
(the “Lender”).

 

RECITALS

 

The Borrower has requested that the Lender make loans for the account of the
Borrower as provided herein, and the Lender is willing do so subject to the
terms and conditions set forth herein.

 

The parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

 

“Account Control Agreement”: as defined in the Security Agreement.

 

“Acquisition”: as to any Person, the acquisition by such Person of (a) Capital
Stock of any other Person if, after giving effect to the acquisition of such
Capital Stock, such other Person would be a Subsidiary, (b) all or substantially
all of the assets of any other Person or (c) assets constituting one or more
business units of any other Person.

 

“Acquisition Documents Assignment”: in connection with the MC24 Acquisition, the
Collateral Assignment of Purchase Agreement, if any, to be dated, as of the
Closing Date, between the applicable Loan Party and the Lender, in form and
substance reasonably satisfactory to the Lender, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person (including, with its correlative meanings, “controlled by” and “under
common control with”) means the power, directly or indirectly, either to (a)
vote 10% or more of the securities having ordinary voting power for the election
of directors of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Aggregate Outstanding Revolving Credit Extensions of Credit”: at any time, an
amount equal to the aggregate principal amount of all Revolving Credit Loans
made by the Lender then outstanding.

 

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 



--------------------------------------------------------------------------------

“Applicable Lending Office”: the lending office of the Lender designated for
such Loan on Schedule 1.0 hereto (or any other lending office from time to time
notified to the Borrower by the Lender) as the office at which its Loans are to
be made and maintained.

 

“Asset Sale”: any sale, lease or other disposition of property or series of
related sales, leases or other dispositions of property (excluding any such
sale, leases or other disposition permitted by (i) clauses (b), (c) and (d) of
Section 9.6 and (ii) in respect of the Cary Property) which yields gross
proceeds to the Borrower or any of the other Loan Parties (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $50,000.

 

“Available Revolving Credit Commitment”: at any time, an amount equal to the
excess, if any, of (a) the amount of the Lender’s Revolving Credit Commitment at
such time over (b) the Lender’s Revolving Credit Loans outstanding at such time.

 

“Base Rate”: for any day, the rate per annum (rounded upward, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1%. For purposes hereof: “Prime Rate” shall mean the rate of interest
publicly announced by the Lender in New York, New York from time to time as its
base rate (the base rate not being intended to be the lowest rate of interest
charged by the Lender in connection with extensions of credit to debtors.

 

“Base Rate Loan”: a loan the rate of interest applicable to which is based upon
the Base Rate.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the heading to this Agreement.

 

“Borrowing Base”: at any time, (a) 80% of the then Eligible Accounts less (b)
the total amount of the Term Loan Facility outstanding. The Borrowing Base in
effect at any time shall be the Borrowing Base as shown on the Borrowing Base
Certificate most recently delivered by the Borrower pursuant to this Agreement;
provided, however, that if the Borrower shall fail to deliver a Borrowing Base
Certificate when required pursuant to Section 8.2(c), the Borrowing Base in
effect shall be zero until such Borrowing Base Certificate is delivered.

 

“Borrowing Base Certificate”: a certificate, substantially in the form of
Exhibit H, with appropriate insertions, showing the Borrowing Base as of the
date set forth therein, and executed on behalf of the Borrower by a duly
authorized officer thereof.

 

“Borrowing Date”: any Business Day specified in a notice pursuant to Section 2.2
or 3.2 as a date on which the Borrower requests the Lender to make Loans
hereunder.

 

“Business”: as defined in Section 5.22.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

-2-



--------------------------------------------------------------------------------

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
similar ownership interests in a Person (other than a corporation) and any and
all warrants, rights or options to purchase any of the foregoing.

 

“Cary Property”: any interest in that certain property designated as Lot 1-A,
containing 29.192 acres, located in Cary, North Carolina owned or to be owned by
Merisel or any of its Subsidiaries.

 

“Cash Equivalents”: (a) securities with maturities of 90 days or less from the
date of acquisition issued or fully guaranteed or insured by the United States
Government or any agency thereof, (b) certificates of deposit and eurodollar
time deposits with maturities of 90 days or less from the date of acquisition
and overnight bank deposits of the Lender or of any commercial bank having
capital and surplus in excess of $500,000,000, (c) repurchase obligations of the
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by Standard and Poor’s Ratings Group (“S&P”) or P-1 or the
equivalent thereof by Moody’s Investors Service, Inc. (“Moody’s”) and in either
case maturing within 90 days after the day of acquisition, (e) securities with
maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s, (f)
securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by the Lender or any commercial bank
satisfying the requirements of clause (b) of this definition or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

 

“Change of Control”: at any time on or after the Closing Date, Merisel shall
fail to have legal and beneficial title to Capital Stock of the Borrower
representing 50.1% or more of the aggregate ordinary voting power or economic
interests represented by the issued and outstanding equity securities of the
Borrower.

 

“Class”: as to any Loan, its classification as a Term Loan or Revolving Credit
Loan.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
7.1 shall be satisfied or waived.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property and interests in property of the Loan Parties, now
owned or hereinafter acquired, upon which a Lien is purported to be created by
any Security Document.

 

“Collateral Assignment of Purchase Agreement”: the Collateral Assignment of
Rights to Asset Purchase Agreement related to the MC24 Acquisition Agreement
executed by MC24 and the other parties to the MC24 Acquisition Agreement,
substantially in the form of Exhibit J, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Collateral Certificate”: the collateral certificate to be executed and
delivered by each Loan Party in form and substance satisfactory to the Lender,
as it may be amended, supplemented or otherwise modified from time to time in
accordance with the terms and conditions of the Loan Documents.

 

-3-



--------------------------------------------------------------------------------

“Commitment”: the Term Loan Commitment or the Revolving Credit Commitment.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, for purposes of
the Code, Section 414(m) or (o) of the Code.

 

“Comp24”: Comp 24, LLC, a Delaware limited liability company.

 

“Consolidated Debt Service”: for any period with respect to Merisel and its
Subsidiaries, the sum of (i) the amounts deducted for Consolidated Interest
Expense of Merisel and its consolidated Subsidiaries in respect of Consolidated
Funded Debt in determining Consolidated Net Income of Merisel and its
consolidated Subsidiaries for such period, and (ii) the amount of scheduled
payments of principal of Indebtedness of Merisel and its consolidated
Subsidiaries during such period.

 

“Consolidated EBITDA”: for any period with respect to Merisel and its
Subsidiaries, the sum, without duplication, for such period of (a) Consolidated
Net Income of Merisel and its consolidated Subsidiaries for such period, (b) the
sum of provisions for such period for income taxes, interest expense, and
depreciation and amortization expense used in determining such Consolidated Net
Income, (c) amounts deducted in accordance with GAAP in respect of other
extraordinary or non-recurring non-cash losses (or minus amounts added in
accordance with GAAP in respect of any extraordinary or non-recurring non-cash
gains) in determining such Consolidated Net Income; provided, that Consolidated
EBITDA shall in any event exclude, from and after the Closing Date, the amount
of any non-cash income recognized during any period for which Consolidated
EBITDA is determined.

 

“Consolidated Funded Debt”: at any time, the sum of (a) the aggregate
outstanding principal amount of the Term Loans as of such time, (b) the average
daily outstanding principal amount of the Revolving Credit Loans during the
period of twelve consecutive months most recently ended prior to such time (or,
if the period from the Closing Date to such time is less than twelve month, such
shorter period) and (c) the outstanding principal amount of all other
Indebtedness of Merisel and its Subsidiaries having a scheduled final maturity
date of more than twelve months from such time, determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Indebtedness”: at any time, the aggregate Indebtedness of Merisel
and its Subsidiaries at such time determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Interest Expense”: for any period with respect to Merisel and its
Subsidiaries, the amount which, in conformity with GAAP, would be set forth
opposite the caption “interest expense” or any like caption (including without
limitation, imputed interest included in payments under Financing Leases) on a
consolidated income statement of Merisel and its consolidated Subsidiaries for
such period excluding the amortization of any original issue discount.

 

“Consolidated Net Income”: for any period with respect to Merisel and its
Subsidiaries, the consolidated net income (or deficit) of Merisel and its
consolidated Subsidiaries for such period (taken as a cumulative whole),
determined in accordance with GAAP; provided that there shall be excluded (a)
the income (or deficit) of any other Person accrued prior to the date it becomes
a Subsidiary of Merisel or is merged into or consolidated with Merisel or any
Subsidiary of Merisel, (b) the income (or deficit) of any Person (other than a
Subsidiary of Merisel) in which Merisel or any Subsidiary of Merisel has an
ownership interest, except to the extent that any such income has been actually
received by Merisel or such Subsidiary in the form of dividends or similar
distributions, (c) the undistributed earnings of any Subsidiary of Merisel to
the extent that the declaration or payment of dividends or similar distributions
by

 

-4-



--------------------------------------------------------------------------------

such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation, Governing Document or Requirement of Law applicable to such
Subsidiary, (d) any restoration to income of any contingency reserve, except to
the extent that provision for such reserve was made out of income accrued during
such period, (e) any aggregate net gain or net loss during such period arising
from the sale, exchange or other disposition of capital assets (such term to
include all fixed assets, whether tangible or intangible, all inventory sold in
conjunction with the disposition of fixed assets and all securities), (f) any
write-up of any asset, (g) any net gain from the collection of the proceeds of
life insurance policies, (h) any gain arising from the acquisition of any
securities, or the extinguishment, under GAAP, of any Indebtedness, of Merisel
or any of its Subsidiaries, (i) in the case of a successor to Merisel or any of
its Subsidiaries by consolidation or merger or as a transferee of its assets,
any earnings of the successor corporation prior to such consolidation, merger or
transfer of assets, and (j) any deferred credit representing the excess of
equity in any Subsidiary of Merisel at the date of acquisition over the cost of
the investment in such Subsidiary.

 

“Consolidated Net Worth”: as of any date of determination with respect to the
Borrower and the other Loan Parties, all items, which in conformity with GAAP,
would be included under shareholders’ or members’ equity on a consolidated
balance sheet of the Borrower and such Loan Parties as of such date.

 

“Consolidated Tangible Net Worth”: as of any date of determination with respect
to Borrower and the other Loan Parties, Consolidated Net Worth as of such date,
minus the amount of all intangible assets which in conformity with GAAP would be
carried on a consolidated balance sheet of the Borrower and such Loan Parties as
of such date.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Corporate Guarantee”: the guarantee to be executed and delivered by each of the
Corporate Guarantors, substantially in the form of Exhibit D, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Corporate Guarantors”: each of the Persons from time to time parties to the
Corporate Guarantee as guarantors; as of the Closing Date, the Corporate
Guarantors are Merisel, Merisel Americas, MCEI and MCEV.

 

“Credit Exposure”: as to the Lender at any time, the sum of (a) the Revolving
Credit Commitment (or, if the Revolving Credit Commitment shall have expired or
been terminated, the aggregate unpaid principal amount of the Revolving Credit
Loans), and (b) the unpaid principal amount of the Term Loan.

 

“Debt Service Coverage Ratio”: for any Test Period, the ratio of (i)
Consolidated EBITDA for such Test Period minus the provision for income taxes,
if any, added in calculating Consolidated EBITDA for such Test Period minus all
dividends, distributions and other Restricted Payments made during such Test
Period, over (ii) Consolidated Debt Service for such Test Period.

 

“Default”: any of the events specified in Section 10, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 

-5-



--------------------------------------------------------------------------------

“Eligible Accounts”: as to any Borrower, at a particular date, the total
outstanding balance of accounts receivable (“Accounts”) of such Borrower, minus
(without duplication) the sum of the following as reasonably determined by the
Lender: (a) Accounts which are not bona fide, valid and legally enforceable
obligations of the obligor in respect thereof that arise from the actual sale
and delivery of goods or rendition and acceptance of services to such obligor in
the ordinary course of business of such Borrower; (b) Accounts which have not
been documented by an invoice in a customary form used by such Borrower and
reasonably acceptable to the Lender (it being agreed by the Lender that the
invoice forms currently used by such Borrower are acceptable to the Lender); (c)
Accounts which contravene, or arise from sales which contravene, any Requirement
of Law applicable thereto, where such contravention could be reasonably expected
to affect adversely the collectibility or value of such Accounts; (d) Accounts
which have been invoiced by such Borrower which have been outstanding and unpaid
for 90 days or more from the date of invoice thereof (“Past Due Receivables”);
(e) the lesser of (i) Accounts of any obligor which is both a customer of and a
vendor to such Borrower and (ii) the amount owing by such Borrower to such
obligors; (f) if more than 50% of the Accounts of any obligor constitute Past
Due Receivables, the Accounts of such obligor; (g) Accounts which arise from a
bill and hold sale prior to the shipment of the goods that are the subject
thereof; (h) Accounts of any obligor which is an Affiliate or Subsidiary of such
Borrower; (i) Accounts (“Foreign Accounts”) of any obligor which is organized
under the laws of a jurisdiction, or is located, outside the United States of
America, unless such Accounts have not remained unpaid more than 60 days after
the earlier of the date of invoice and the date of shipment of the related
goods, and (1) each such Account is supported by a letter of credit in favor of
such Borrower approved by the Lender in its reasonable business judgment or by
credit insurance reasonably acceptable to the Lender, which letter of credit or
credit insurance is subject to a perfected first priority security interest in
favor of the Lender or (2) such obligor is, in the reasonable business judgment
of the Lender, creditworthy in relation to the amount of credit extended to such
customer by such Borrower and has been, prior to the time any trade credit is
advanced to such obligor, approved in writing by the Lender; (j) Accounts of the
United States of America or any instrumentality thereof, unless such Borrower
duly assigns its rights to payment of such Accounts to the Lender pursuant to
the Assignment of Claims Act of 1940, as amended from time to time (31 U.S.C. §
3723 et seq.); (k) Accounts which are not denominated and payable in Dollars in
the United States of America; (l) Accounts which are not subject to a perfected
first priority security interest in favor of the Lender pursuant to the Security
Agreement, other than Foreign Accounts meeting the requirements for inclusion
set forth in clause (i) of this definition; (m) Accounts which do not conform in
all material respects to the representations and warranties contained in the
Security Agreement with respect thereto; (n) Accounts of obligors which are the
subject of any bankruptcy or insolvency proceeding of any kind (unless such
obligor has debtor-in-possession financing or credit support reasonably
acceptable to the Lender and such Account (to the extent not covered by credit
insurance or supported by a letter of credit in favor of such Borrower)
constitutes a post-petition claim against such obligor); and (o) such other
Accounts as the Lender, in its reasonable judgment, believes will not be paid in
full within 90 days of the date of invoice thereof (as promptly notified by the
Lender to such Borrower).

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Event of Default”: any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

-6-



--------------------------------------------------------------------------------

“Existing Credit Agreement”: the Credit Agreement, dated as of November 2, 2004,
between Comp24 and the Lender, as amended, supplemented, restated or otherwise
modified.

 

“Existing Creditors”: the Lender, as lender under the Existing Credit Agreement,
together with all successors, assigns, participants thereof or therewith and
other Persons to which any amounts are owed pursuant to the Existing Financing
Documents.

 

“Existing Financing Documents”: the Existing Credit Agreement, all “Loan
Documents” (as defined therein), and all other agreements, instruments or
documents entered into in connection therewith or pursuant thereto.

 

“Facility”: each of the Term Loan Facility and the Revolving Credit Facility.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Lender from three federal funds
brokers of recognized standing selected by it.

 

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time.

 

“Governing Documents”: as to any Person, its articles or certificate of
incorporation and by-laws, its partnership agreement, its certificate of
formation and operating agreement, and/or the other organizational or governing
documents of such Person.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount

 

-7-



--------------------------------------------------------------------------------

equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee Obligation is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

 

“Guarantor”: any Person executing and delivering the Corporate Guarantee, or
becoming party to the Corporate Guarantee (by supplement or otherwise), pursuant
to this Agreement.

 

“Hedge Agreement”: any interest rate or currency swap, cap or collar agreement
or similar arrangement or foreign exchange contract entered into by the Borrower
or any of its Subsidiaries providing for protection against fluctuations in
interest rates or currency exchange rates or the exchange of nominal interest
obligations, either generally or under specific contingencies.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money (whether by loan or the issuance
and sale of debt securities) or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under Financing Leases,
(d) all obligations of such Person in respect of letters of credit, acceptances
or similar instruments issued or created for the account of such Person, (e) all
liabilities secured by (or for which the holder of such obligations has an
existing right, contingent or otherwise, to be secured by) any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, (f) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses (a)
through (e) above, and (g) for the purposes of Section 10(e) only, all
obligations of such Person in respect of Hedge Agreements. The amount of any
Indebtedness under (x) clause (e) shall be equal to the lesser of (A) the stated
amount of the relevant obligations and (B) the fair market value of the property
subject to the relevant Lien and (y) clause (g) shall be the net amount,
including any net termination payments, required to be paid to a counterparty
rather than the notional amount of the applicable Hedge Agreement.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Interest Payment Date”: the last Business Day of each March, June, September
and December, and as to any Loan (other than any Revolving Credit Loan), the
date of any repayment or prepayment made in respect thereof.

 

“Lender”: as defined in the heading hereto.

 

“Leverage Ratio”: at any time, the ratio of (a) Consolidated Indebtedness of
Merisel and the other Loan Parties as of such time to (b) Consolidated EBITDA of
Merisel and the other Loan Parties for the Test Period ended at or most recently
prior to such time.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having

 

-8-



--------------------------------------------------------------------------------

substantially the same economic effect as any of the foregoing), and the filing
of any financing statement under the Uniform Commercial Code or comparable law
of any jurisdiction in respect of any of the foregoing.

 

“Loan”: any loan made by the Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Notes, the Corporate Guarantee and the
Security Documents.

 

“Loan Parties”: the Borrower, Merisel, Merisel Americas, MCEI, MCEV and each of
their present and future Subsidiaries.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property, condition (financial or otherwise) or prospects of the
Loan Parties taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Lender hereunder or thereunder.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under, or
which form the basis of liability under, any Environmental Law, including,
without limitation, asbestos, polychlorinated biphenyls and urea-formaldehyde
insulation, medical waste, radioactive materials and electromagnetic fields.

 

“MC24”: as defined in the heading to this Agreement and the Borrower under this
Agreement.

 

“MC24 Acquisition”: the purchase by MC24 of all of the assets of Comp24 pursuant
to the MC24 Acquisition Documents.

 

“MC24 Acquisition Agreement”: the Asset Purchase Agreement, dated as of December
24, 2004, by and among MC24, Merisel, Comp24, as seller and the members of the
seller that are parties thereto.

 

“MC24 Acquisition Documents”: collectively, the MC24 Acquisition Agreement, the
other documents listed on Schedule 1.1 to this Agreement under the heading “MC24
Acquisition Documents” and any other documents executed in connection with the
MC24 Acquisition.

 

“MCEI Acquisition”: the purchase by MCEI of all of the assets of Color Edge
pursuant to the MCEI Acquisition Documents.

 

“MCEI Acquisition Agreement”: the Asset Purchase Agreement, dated as of December
24, 2004, by and among MCEI, Merisel, Color Edge, as seller and the shareholders
of the seller that are parties thereto.

 

“MCEI Acquisition Documents”: collectively, the MCEI Acquisition Agreement, the
other documents listed on Schedule 1.1(b) to this Agreement under the heading
“MCEI Acquisition Documents” and any other documents executed in connection with
the MCEI Acquisition.

 

“MCEV”: as defined in the heading to this Agreement and a Corporate Guarantor
under this Agreement.

 

-9-



--------------------------------------------------------------------------------

“MCEI and MCEV Obligations”: the joint and several obligations of MCEI and MCEV
to the Lender created at any time pursuant to a loan agreement between MCEI and
MCEV, as borrowers, and the Lender; provided, however, that such loan agreement
shall only be entered into subsequent to the consummation of each of the MCEI
Acquisition and MCEV Acquisition.

 

“MCEV Acquisition”: the purchase by MCEV of all of the assets of Color Edge
Visual pursuant to the MCEV Acquisition Documents.

 

“MCEV Acquisition Agreement”: the Asset Purchase Agreement, dated as of December
24, 2004, by and among MCEV, Merisel, Color Edge Visual, as seller, Photobition,
as seller and the shareholders of the sellers that are parties thereto.

 

“MCEV Acquisition Documents”: collectively, the MCEV Acquisition Agreement, the
other documents listed on Schedule 1.1(b) to this Agreement under the heading
“MCEV Acquisition Documents” and any other documents executed in connection with
the MCEV Acquisition.

 

“Merisel”: as defined in the heading to this Agreement and a Corporate Guarantor
under this Agreement.

 

“Merisel Americas”: as defined in the heading to this Agreement and a Corporate
Guarantor under this Agreement.

 

“Multiemployer Plan”: a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA and which is subject to Title IV of ERISA.

 

“Net Cash Proceeds”: with respect to any sale, lease, transfer or other
disposition of any property or assets, or the incurrence or issuance of any
Indebtedness, or the sale or issuance of any Capital Stock in any Person, or the
receipt of any capital contributions, as the case may be, the aggregate amount
of cash received from time to time (whether as initial consideration or through
payment or disposition of deferred consideration) by or on behalf of such Person
for its own account in connection with any such transaction, after deducting
therefrom only:

 

(a) reasonable and customary brokerage commissions, underwriting fees and
discounts, legal fees, finder’s fees and other similar fees, costs and
commissions that, in each case, are actually paid at the time of receipt of such
cash to a Person that is not a Subsidiary or Affiliate of any of the Loan
Parties or any of their Subsidiaries or Affiliates;

 

(b) the amount of taxes payable in connection with or as a result of such
transaction that, in each case, are actually paid at the time of receipt of such
cash to the applicable taxation authority or other Governmental Authority or, so
long as such Person is not otherwise indemnified therefor, are reserved for in
accordance with GAAP, as in effect at the time of receipt of such cash, based
upon such Person’s reasonable estimate of such taxes, and paid to the applicable
taxation authority or other Governmental Authority within 180 days after the
date of receipt of such cash; and

 

(c) in the case of any sale, lease, transfer or other disposition of any
property or asset, the outstanding principal amount of, the premium or penalty,
if any, on, and any accrued and unpaid interest on, any Indebtedness (other than
Indebtedness under or in respect of the Loan Documents) that is secured by a
Lien on the property and assets subject to such sale, lease, transfer or other
disposition and is required to be repaid under the terms of such Indebtedness as
a result of such sale, lease, transfer or other disposition, in each case, to
the extent that the amounts so deducted are actually paid at the time of receipt
of such cash to a Person that is not an Affiliate of any of the Loan Parties or
any of their Affiliates;

 

-10-



--------------------------------------------------------------------------------

provided, that any and all amounts so deducted by any such Person pursuant to
clauses (a) through (c) of this definition shall be properly attributable to
such transaction or to the property or asset that is the subject thereof and
provided, further, that if, at the time any of the taxes referred to in clause
(b) are actually paid or otherwise satisfied, the reserve therefor exceeds the
amount paid or otherwise satisfied, then the amount of such excess reserve shall
constitute “Net Cash Proceeds” on and as of the date of such payment or other
satisfaction for all purposes of this Agreement and, to the extent required
under Section 5.5, the Borrower shall reduce the Commitments on such date in
accordance with the terms of Section 5.5, and shall prepay the Loans outstanding
on such date in accordance with the terms of Section 5.5, in an amount equal to
the amount of such excess reserve.

 

“New Lending Office”: as defined in Section 5.12(c).

 

“Non-Excluded Taxes”: as defined in Section 5.12(a).

 

“Notes”: the collective reference to the Revolving Credit Note and the Term
Note.

 

“Obligations”: the unpaid principal amount of, and interest (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) on the Loans, and all other obligations and liabilities of the
Loan Parties to the Lender, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, or out of or in connection with this Agreement, the Notes, the Corporate
Guarantee, the Security Documents, any other Loan Documents, and any other
document made, delivered or given in connection therewith or herewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees and disbursements of
counsel to the Lender that are required to be paid by a Loan Party pursuant to
the terms of the Loan Documents) or otherwise.

 

“Over Advance” as defined in Section 5.1(c).

 

“Participant”: as defined in Section 11.6(b).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

“Permitted Acquisition”: an acquisition of a business whereby (a) Merisel has
notified the Lender of such proposed acquisition; (b) the business to be
acquired would not subject the Lender to any additional regulatory or third
party approvals in connection with the exercise of its rights and remedies under
this Agreement or any other Loan Document; (c) no contingent liabilities or
Indebtedness will be incurred or assumed in connection with such Permitted
Acquisition which could reasonably be expected to have a Material Adverse
Effect; and (d) Merisel has delivered to the Lender a certificate of Merisel
certifying that no Default or Event of Default then exists or would result after
giving effect to the Permitted Acquisition.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Photobition”: Photobition New York, Inc., a Delaware corporation.

 

-11-



--------------------------------------------------------------------------------

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement”: the Pledge Agreement to be executed and delivered by the
Loan Parties party thereto, substantially in the form of Exhibit B, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Properties”: as defined in Section 6.22.

 

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was the Lender or an affiliate of the Lender.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Loan Party with a value in excess of $100,000.

 

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith which are not applied to prepay the Term Loans or reduce
the Revolving Credit Commitments pursuant to Section 5.6(c) as a result of the
delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary Guarantor) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to acquire assets (directly or through the purchase of
the Capital Stock of a Person pursuant to an Acquisition) useful in its
business.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets (directly or through
the purchase of the Capital Stock of a Person pursuant to an Acquisition) useful
in the Borrower’s or any of its Subsidiaries’ business.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire assets (directly or through the purchase of the
Capital Stock of a Person pursuant to an Acquisition) useful in the Borrower’s
or any of its Subsidiaries’ business with all or any portion of the relevant
Reinvestment Deferred Amount.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

-12-



--------------------------------------------------------------------------------

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .21, .22, .23, .26, .27 or .28 of PBGC Reg. § 4043.

 

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or Governing Documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer and the president of the
Borrower or, with respect to financial matters, the chief financial officer of
the Borrower.

 

“Restricted Payments”: as defined in Section 9.8.

 

“Revolving Credit Commitment”: the obligation of the Lender to make Revolving
Credit Loans to the Borrower pursuant to Section 3.1 in an aggregate principal
and/or face amount at any one time outstanding not to exceed the amount set
forth opposite the Lender’s name on Schedule 1.0 under the caption “Revolving
Credit Commitment” or, as the case may be, in an Assignment and Acceptance, as
such amount may be changed from time to time in accordance with the provisions
of this Agreement. The original aggregate amount of the Revolving Credit
Commitment is $1,500,000.

 

“Revolving Credit Commitment Period”: the period from and including the date
hereof to but not including the Revolving Credit Termination Date or such
earlier date on which the Revolving Credit Commitments shall terminate as
provided herein.

 

“Revolving Credit Facility”: the Revolving Credit Commitments and the extensions
of credit made thereunder.

 

“Revolving Credit Loans”: as defined in Section 3.1.

 

“Revolving Credit Note”: as defined in Section 5.4(e).

 

“Revolving Credit Termination Date”: the third anniversary of the Closing Date.

 

“RG Acquisition”: RG Acquisition, LLC, a Delaware limited liability company, the
parent company of Comp24.

 

“Security Agreement”: the Security Agreement to be executed and delivered by the
Loan Parties, substantially in the form of Exhibit C, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Security Documents”: the collective reference to the Account Control
Agreements, the Pledge Agreement, the Security Agreement, the Collateral
Assignment of Purchase Agreement and all other security documents hereafter
delivered to the Lender granting a Lien on any asset or assets of any Person to
secure any of the Obligations or to secure any guarantee of any such
Obligations.

 

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

-13-



--------------------------------------------------------------------------------

“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) the
Borrower or any of its Subsidiaries and (b) any Person that, at the time such
Hedge Agreement is entered into, is a Qualified Counterparty.

 

“Stock Equivalents”: all securities convertible into or exchangeable for Capital
Stock and all warrants, options or other rights to purchase or subscribe for any
Capital Stock, whether or not presently convertible, exchangeable or
exercisable.

 

“Subordinated Indebtedness”: collectively, any unsecured Indebtedness of the
Borrower: (i) no part of the principal of which is required to be paid (whether
by way of mandatory sinking fund, mandatory redemption, mandatory prepayment or
otherwise) prior to January 31, 2011; (ii) the payment of the principal of and
interest on which and other obligations of the Borrower in respect thereof are
subordinated to the prior payment in full of the principal of and interest
(including post-petition interest) on the Loans and all other obligations and
liabilities of the Borrower to the Lender hereunder on terms and conditions
approved in writing by the Lender; (iii) no portion which is guaranteed by any
Loan Party unless such Loan Party is a Corporate Guarantor and all Guarantee
Obligations in respect of such guarantee of such subordinated Indebtedness are
subordinated to the Corporate Guarantee and all other obligations and
liabilities of such Corporate Guarantor to the Lender under Loan Documents in
the manner and to the extent such subordinated Indebtedness is subordinated to
the Loans under subclause (ii) of this definition; and (iv) all other terms and
conditions of which are reasonably satisfactory in form and substance to the
Lender (as evidenced by its prior written approval thereof).

 

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Merisel.

 

“Term Loan”: as defined in Section 2.1.

 

“Term Loan Commitment”: the obligation of the Lender to make a Term Loan to the
Borrower hereunder pursuant to Section 2.1 in a principal amount equal to the
amount set forth opposite the Lender’s name on Schedule 1.0 under the caption
“Term Loan Commitment”, or in an Assignment and Acceptance, as such amount may
be changed from time to time in accordance with the provisions of this
Agreement. The original aggregate amount of the Term Loan Commitments is
$500,000.

 

“Term Loan Facility”: the Term Loan Commitments and the Term Loans made
thereunder.

 

“Term Note”: as defined in Section 5.4(e).

 

“Test Period”: any period of four consecutive fiscal quarters of the Borrower.

 

-14-



--------------------------------------------------------------------------------

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

 

1.2 Other Definitional Provisions.

 

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any Notes or any other Loan
Documents or any certificate or other document made or delivered pursuant hereto
or thereto.

 

(b) As used herein and in any Notes, any other Loan Documents and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and the other Loan Parties not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

SECTION 2. AMOUNT AND TERMS OF TERM LOAN COMMITMENTS

 

2.1 Term Loan Commitments. Subject to the terms and conditions hereof, the
Lender agrees to make a term loan (a “Term Loan”) to the Borrower on the Closing
Date in an amount not to exceed the amount of the Term Loan Commitment of the
Lender then in effect. The Term Loan shall at all times be a Base Rate Loan
only.

 

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the Lender
irrevocable notice (in the form of Annex I), which notice must be received by
the Lender prior to 10:00 a.m., New York City time on the Closing Date
requesting that the Lender make the Term Loan on the Closing Date and specifying
(i) the Closing Date and (ii) the amount to be borrowed. The Lender shall on the
Closing Date credit the account of the Borrower on the books of such office of
the Lender with the aggregate of the amount of such borrowing and in immediately
available funds.

 

-15-



--------------------------------------------------------------------------------

2.3 Repayment of Term Loan. The Borrower shall pay to the Lender, in accordance
with the following table, the principal amount of the Term Loan in 12
consecutive quarterly installments payable on the last day of March, June,
September and December of each year, commencing on March 31, 2005, each of which
shall be in an amount equal to $41,667 and the last of which, in any event,
shall be in an amount equal to the unpaid principal balance of the Term Loan:

 

Installment

--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

March 31, 2005

   $41,667

June 30, 2005

   $41,667

September 30, 2005

   $41,667

December 31, 2005

   $41,667

March 31, 2006

   $41,667

June 30, 2006

   $41,667

September 30, 2006

   $41,667

December 31 2006

   $41,667

March 31, 2007

   $41,667

June 30, 2007

   $41,667

September 30, 2007

   $41,667

December 31, 2007

   $41,667, or the unpaid balance

 

SECTION 3. AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS

 

3.1 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, the Lender agrees to make revolving credit loans (“Revolving Credit
Loans”) to the Borrower from time to time during the Revolving Credit Commitment
Period in an aggregate principal amount at any one time outstanding not to
exceed the amount which would equal the lesser of (i) the amount of the Lender’s
Revolving Credit Commitment then in effect, and (ii) the Borrowing Base then in
effect. During the Revolving Credit Commitment Period the Borrower may use the
Revolving Credit Commitments by borrowing, prepaying the Revolving Credit Loans
in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.

 

(b) The Revolving Credit Loans may be Base Rate Loans only.

 

3.2 Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Revolving Credit Commitments during the Revolving Credit Commitment Period on
any Business Day in an aggregate principal amount not exceeding the lesser of
(A) the aggregate Available Revolving Credit Commitments then in effect and (B)
the Borrowing Base then in effect, provided that the Borrower shall give the
Lender irrevocable notice (which notice must be received by the Lender prior to
10:00 a.m., New York City time, one Business Day prior to the requested
Borrowing Date), substantially in the form of Annex I, duly completed,
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date.
Each borrowing under the Revolving Credit Commitments shall be in an amount
equal to $100,000 or a whole multiple thereof (or, if the then Available
Revolving Credit Commitments are less than $100,000, such lesser amount). Each
such notice of borrowing shall be accompanied by a Borrowing Base Certificate in
accordance with Section 8.2(c)(ii). Upon receipt of any such notice from the
Borrower, the Lender will make the amount of the borrowing available to the
Borrower by crediting the account of the Borrower on the books at the Lender’s
office and in immediately available funds.

 

3.3 Termination or Reduction of Revolving Credit Commitments. The Borrower shall
have the right, upon not less than five Business Days’ notice to the Lender, to
terminate the Revolving Credit Commitments or, from time to time, to reduce the
amount of the Revolving Credit Commitments; provided, that no such termination
or reduction shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the aggregate principal amount of the Revolving Credit Loans then outstanding
would exceed the Revolving

 

-16-



--------------------------------------------------------------------------------

Credit Commitments then in effect. Any such reduction shall be in an amount
equal to $100,000 or a whole multiple thereof and shall reduce permanently the
Revolving Credit Commitments then in effect.

 

3.4 Origination Fee. The Borrower agrees to pay to the Lender on the Closing
Date from the Loan proceeds a one-time up front origination fee in an amount
equal to 1% of the aggregate amount of the Term Loan Commitment and the
Revolving Credit Commitment.

 

SECTION 4. [Reserved]

 

SECTION 5. GENERAL PROVISIONS APPLICABLE TO LOANS

 

5.1 Interest Rates and Payment Dates.

 

(a) [Reserved].

 

(b) Each Loan shall bear interest at a rate per annum equal to the Base Rate.

 

(c) If any portion of any Revolving Credit Loan required to be prepaid pursuant
to Section 5.6(a) is not so prepaid (any such portion, an “Over Advance”), then
(i) so long as such Over Advance has not been so prepaid such Over Advance of
such Revolving Credit Loan shall bear interest at the rate otherwise applicable
thereto pursuant to Section 5.1(b) plus 2% per annum.

 

(d) Except as otherwise provided in paragraph (c) of this Section, if all or a
portion of (i) any principal of any Loan, (ii) any interest payable thereon or
(iii) any other amount payable hereunder shall not be paid when due (whether at
the stated maturity, by acceleration or otherwise), the principal of all Loans
and any such overdue interest or other amount shall bear interest at a rate per
annum which is (x) in the case of principal, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
or (y) in the case of any such overdue interest or other amount, the rate
described in paragraph (b) of this Section with respect to Revolving Credit
Loans plus 2%, in each case from the date of such non-payment until such overdue
principal, interest or other amount is paid in full (as well after as before
judgment).

 

(e) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (d) of this Section and the
overadvance fee payable pursuant to paragraph (c)(ii) of this Section shall be
payable from time to time on demand.

 

5.2 [Reserved].

 

5.3 [Reserved].

 

5.4 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Lender (i) the then unpaid principal
amount of each Revolving Credit Loan on the Revolving Credit Termination Date
(or such earlier date on which the Loans become due and payable pursuant to
Section 10), and (ii) the principal amount of the Term Loan in installments
according to the amortization schedule set forth in Section 2.3 (or on such
earlier date on which the Loans become due and payable pursuant to Section 10).
The Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Loans from time to time outstanding from the date hereof until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 5.1.

 

-17-



--------------------------------------------------------------------------------

(b) The Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to the Lender resulting from
each Loan of the Lender from time to time, including the amounts of principal
and interest payable and paid to the Lender from time to time under this
Agreement.

 

(c) The Lender, on behalf of the Borrower, shall maintain at the address of the
Lender referred to in Section 11.2 a register (the “Register”) for the
recordation of the addresses of the Lender and the Commitments of, and principal
amounts of the Loans owing to, the Lender from time to time, in which shall be
recorded (i) the amount of each Loan made hereunder and any Note evidencing such
Loan, (ii) the amount of any principal or interest due and payable or to become
due and payable from the Borrower to the Lender hereunder and (iii) the amount
of any sum received by the Lender hereunder from the Borrower.

 

(d) The entries made in the Register shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded (absent manifest error) and the
Borrower and the Lender may (and, in the case of any Loan or other obligation
hereunder not evidenced by a Note, shall) treat each Person whose name is
recorded in the Register as the owner of a Loan or other obligation hereunder as
the owner thereof for all purposes of this Agreement and the other Loan
Documents, notwithstanding any notice to the contrary; provided, however, that
the failure of the Lender to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to such Borrower by the Lender
in accordance with the terms of this Agreement. Any assignment of any Loan or
other obligation hereunder, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register. The Register shall be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice.

 

(e) The Borrower agrees that the Borrower will execute and deliver to the Lender
a promissory note of the Borrower evidencing the Term Loan or Revolving Credit
Loans, as the case may be, of the Lender, substantially in the forms of Exhibit
A-1 or A-2, respectively, with appropriate insertions as to date and principal
amount (a “Term Note” or “Revolving Credit Note”, respectively).

 

5.5 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Lender (in the form of Annex III), prior to
12:00 noon, New York City time, specifying the date and amount of prepayment. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with any amounts payable
pursuant to Section 5.13 and, in the case of prepayments of the Term Loans only,
accrued interest to such date on the amount prepaid. Partial prepayments of the
Term Loans pursuant to this Section shall be applied to the installments of
principal thereof in the inverse order of their scheduled maturities. Amounts
prepaid on account of the Term Loans may not be reborrowed. Partial prepayments
pursuant to this Section shall be in an aggregate principal amount of $100,000
or a whole multiple thereof.

 

-18-



--------------------------------------------------------------------------------

5.6 Mandatory Prepayments. (a) Subject to Section 5.12, if on any date on which
a Borrowing Base Certificate is delivered pursuant to Section 8.2(c), the
Aggregate Outstanding Revolving Credit Extensions of Credit exceeds the
Borrowing Base, the Borrower shall prepay the Revolving Credit Loans in an
amount equal to the amount of such excess no later than the fifth Business Day
immediately following the date of delivery of such Borrowing Base Certificate.

 

(b) Subject to Section 5.12, if on any date the Aggregate Outstanding Revolving
Credit Extensions of Credit of the Lenders exceeds the Revolving Credit
Commitment, the Borrower shall prepay the Revolving Credit Loans in an amount
equal to the amount of such excess within five Business Days of receiving notice
of such event from the Lender.

 

(c) If on any date the Borrower or any of the other Loan Parties shall receive
Net Cash Proceeds from (i) any incurrence of Indebtedness by the Borrower or any
of the other Loan Parties, other than Indebtedness permitted pursuant to Section
9.2, then 100% of such Net Cash Proceeds shall be applied on such Business Day
toward the prepayment of the Term Loan and the reduction of the Revolving Credit
Commitments as set forth in Section 5.6(e), or (ii) any sale or issuance of
Capital Stock (other than any sale or issuance of Capital Stock by Merisel) or
receipt of any capital contribution by the Borrower or any of the other Loan
Parties (other than Merisel), then 100% of such Net Cash Proceeds shall be
applied on such Business Day toward the prepayment of the Term Loan and the
reduction of the Revolving Credit Commitments as set forth in Section 5.6(e).

 

(d) If on any date the Borrower or any of the other Loan Parties shall receive
Net Cash Proceeds from any Asset Sale or Recovery Event then, unless a
Reinvestment Notice shall be delivered in respect thereof within 30 Business
Days thereafter, 100% of such Net Cash Proceeds shall be applied on such 30th
Business Day toward the prepayment of the Term Loan and the reduction of the
Revolving Credit Commitments as set forth in Section 5.6(e); provided, that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loan and
the reduction of the Revolving Credit Commitments as set forth in Section
5.6(e).

 

(e) Amounts prepaid pursuant to this Section 5.6 (other than Section 5.6(a) and
(b)) shall be applied first, to the installments of principal of the Term Loans
until paid in full and, second, to the reduction of the Revolving Credit
Commitment and, to the extent that after giving effect to such reduction of
Revolving Credit Commitment the Aggregate Outstanding Revolving Credit
Extensions of Credit of the Lender exceed the Revolving Credit Commitment, to
the prepayment of the Revolving Credit Loans. Prepayments of installments of the
Term Loan shall be applied pro rata as to each installment and such amounts so
prepaid may not be reborrowed.

 

(f) Any prepayment of Loans and/or reduction of Commitments pursuant to this
Section, and the rights of the Lender in respect thereof, are subject to the
provisions of Section 5.9.

 

5.7 Computation of Interest and Fees.

 

(a) Interest shall be calculated on the basis of a 365- (or 366-, as the case
may be) day year for the actual days elapsed. Any change in the interest rate on
a Loan shall become effective as of the opening of business on the day on which
such change becomes effective. The Lender shall as soon as practicable notify
the Borrower of the effective date and the amount of each such change in
interest rate.

 

(b) Each determination of an interest rate by the Lender pursuant to any
provision of this Agreement shall be conclusive and binding on the Borrower in
the absence of manifest error.

 

-19-



--------------------------------------------------------------------------------

5.8 [Reserved].

 

5.9 Payments. All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without set-off or counterclaim and shall be made prior to 12:00 noon,
New York City time, on the due date thereof to the Lender, at the Lender’s
office specified herein, in Dollars and in immediately available funds. If any
payment hereunder becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. In the case of any extension of any
payment of principal pursuant to the preceding sentence, interest thereon shall
be payable at the then applicable rate during such extension.

 

5.10 [Reserved].

 

5.11 Requirements of Law.

 

(a) If the Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by the Lender or any corporation controlling
the Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on the
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which the Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
the Lender’s or such corporation’s policies with respect to capital adequacy) by
an amount deemed by the Lender to be material, then from time to time, the
Borrower shall promptly pay to the Lender such additional amount or amounts as
will compensate the Lender for such reduction.

 

(b) If the Lender becomes entitled to claim any additional amounts pursuant to
this Section, it shall promptly notify the Borrower of the event by reason of
which it has become so entitled. A certificate as to any additional amounts
payable pursuant to this Section reasonably submitted by the Lender to the
Borrower shall be conclusive in the absence of manifest error. The agreements in
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

5.12 Taxes.

 

(a) All payments made by the Borrower under this Agreement and any Notes shall
be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes imposed in lieu of net income taxes imposed
on the Lender as a result of a present or former connection between the Lender
and the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Lender having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Documents). If any such non-excluded taxes, levies,
imposts, duties, charges, fees deductions or withholdings (“Non-Excluded Taxes”)
are required to be withheld from any amounts payable to the Lender hereunder or
under any Note, the amounts so payable to the Lender shall be increased to the
extent necessary to yield to the Lender (after payment of all Non-Excluded
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement, provided, however, that the Borrower
shall not be required to increase any such amounts payable to the Lender if it

 

20



--------------------------------------------------------------------------------

is not organized under the laws of the United States of America or a state
thereof and the Lender fails to comply with the requirements of clause (b) of
this Section. Whenever any Non-Excluded Taxes are payable by the Borrower, as
promptly as possible thereafter the Borrower shall send to the Lender a
certified copy of an original official receipt received by the Borrower showing
payment thereof. If the Borrower fails to pay any Non-Excluded Taxes when due to
the appropriate taxing authority or fails to remit to the Lender the required
receipts or other required documentary evidence, the Borrower shall indemnify
the Lender for any incremental taxes, interest or penalties that may become
payable by the Lender as a result of any such failure. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

(b) In addition, the Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including, without limitation, mortgage recording taxes and similar
fees) imposed by any Governmental Authority that arise from any payment made
hereunder or under any Note, or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement or any Note (“Other Taxes”).

 

(c) Nothing contained in this Section 5.12 shall require the Lender to make
available any of its tax returns or any other information that it deems to be
confidential or proprietary.

 

5.13 [Reserved].

 

5.14 Lending Offices; Change of Lending Office.

 

(a) Loans made by the Lender shall be made and maintained at the Lender’s
Applicable Lending Office.

 

(b) The Lender agrees that if it makes any demand for payment under Section 5.11
or 5.12(a), it will use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions and so long as such efforts would not be
disadvantageous to it, as determined in its sole discretion) to designate a
different lending office if the making of such a designation would reduce or
obviate the need for the Borrower to make payments under Section 5.11 or
5.12(a).

 

SECTION 6. REPRESENTATIONS AND WARRANTIES

 

To induce the Lender to enter into this Agreement and to make the Loans, each of
the Borrower and the other Loan Parties hereby represents and warrants to the
Lender that:

 

6.1 Financial Condition.

 

(a) The consolidated balance sheet of Merisel and each of its Subsidiaries, as
at December 31, 2003 and the related consolidated statements of income and of
cash flows for the fiscal year ended on such date, reported on by Deloitte and
Touche, copies of which have heretofore been furnished to the Lender, are
complete and correct and present fairly the consolidated financial condition of
Merisel and each of its Subsidiaries as at such date, and the consolidated
results of their operations and their consolidated cash flows for the fiscal
year then ended. The unaudited consolidated balance sheet of Merisel and each of
its Subsidiaries as at June 30, 2004 and the related unaudited consolidated
statements of income and of cash flows for the nine-month period ended on such
date, certified by a Responsible Officer, copies of which have heretofore been
furnished to the Lender, are complete and correct and present fairly the
consolidated financial condition of Merisel and each of its Subsidiaries as at
such date, and the consolidated results of their operations and their
consolidated cash flows for the nine-month

 

-21-



--------------------------------------------------------------------------------

period then ended (subject to normal year-end audit adjustments). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by such accountants or Responsible Officer,
as the case may be, and as disclosed therein). Neither Merisel nor any
Subsidiary of Merisel had, at the date of the most recent balance sheet referred
to above, any material Guarantee Obligation, contingent liability or liability
for taxes, or any long-term lease or unusual forward or long-term commitment,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other financial derivative, which is not reflected in
the foregoing statements or in the notes thereto. During the period from June
30, 2004 to and including the date hereof, except as disclosed to the Lender,
there has been no sale, transfer or other disposition by Merisel or any of its
Subsidiaries of any material part of its business or property and no purchase or
other acquisition of any business or property (including any Capital Stock of
any other Person) material in relation to the consolidated financial condition
of Merisel and its Subsidiaries at June 30, 2004.

 

(b) The consolidated balance sheet of RG Acquisition and each of its
Subsidiaries (including Comp24) as at December 31, 2003 and the related
consolidated statements of income and of cash flows for the fiscal year ended on
such date, reported on by Weinick Sanders Leventhal & Co., LLP, copies of which
have heretofore been furnished to the Lender, are complete and correct and
present fairly the consolidated financial condition of RG Acquisition and each
of its Subsidiaries as at such date, and the consolidated results of their
operations and their consolidated cash flows for the fiscal year then ended. The
unaudited consolidated balance sheet of RG Acquisition and each of its
consolidated Subsidiaries as at September 30, 2004 and the related unaudited
consolidated statements of income and of cash flows for the nine-month period
ended on such date, certified by a Responsible Officer, copies of which have
heretofore been furnished to the Lender, are complete and correct and present
fairly the consolidated financial condition of RG Acquisition and each of its
consolidated Subsidiaries as at such date, and the consolidated results of their
operations and their consolidated cash flows for the nine-month period then
ended (subject to normal year-end audit adjustments). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by such accountants or Responsible Officer, as the
case may be, and as disclosed therein). Neither RG Acquisitions nor any of its
Subsidiaries had, at the date of the most recent balance sheet referred to
above, any material Guarantee Obligation, contingent liability or liability for
taxes, or any long-term lease or unusual forward or long-term commitment,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other financial derivative, which is not reflected in
the foregoing statements or in the notes thereto. Prior to the consummation of
the MC24 Acquisition, during the period from September 30, 2004 to and including
the date of the MC24 Acquisition, except pursuant to the MC24 Acquisition, there
has been no sale, transfer or other disposition by Comp24 of any material part
of its business or property and no purchase or other acquisition of any business
or property (including any Capital Stock of any other Person) material in
relation to the consolidated financial condition of RG Acquisition and its
Subsidiaries at September 30, 2004.

 

6.2 No Change. Since June 30, 2004 there has been no development or event which
has had or could reasonably be expected to have a Material Adverse Effect.

 

6.3 Existence; Compliance with Law. Each of the Borrower and the other Loan
Parties (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) has the power and authority,
and the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation or other entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such

 

-22-



--------------------------------------------------------------------------------

qualification and (d) is in compliance with all Requirements of Law except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

6.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to borrow
hereunder and has taken all necessary corporate action to authorize the
borrowings on the terms and conditions of this Agreement and any Notes and to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the borrowings hereunder or with the execution,
delivery, performance, validity or enforceability of the Loan Documents to which
any such Loan Party is a party other than those set forth on Schedule 6.4, all
of which consents, authorizations, filings and notices have been duly made and
are in full force and effect. This Agreement has been, and each other Loan
Document to which it is a party will be, duly executed and delivered on behalf
of each Loan Party. This Agreement constitutes, and each other Loan Document to
which it is a party when executed and delivered will constitute, a legal, valid
and binding obligation of each Loan Party enforceable against such Loan Party in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

6.5 No Legal Bar. The execution, delivery and performance of the Loan Documents
to which each Loan Party is a party, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or Contractual
Obligation of any Loan Party and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation (other than
Liens created by the Security Documents in favor of the Lender).

 

6.6 No Material Litigation. Except as listed on Schedule 6.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of any Loan Party, threatened by or
against any Loan Party or against any of its or their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) which could reasonably be
expected to have a Material Adverse Effect.

 

6.7 No Default. Except for any defaults associated with matters listed on
Schedule 5.6, neither the Borrower nor any of the other Loan Parties is in
default under or with respect to any of its Contractual Obligations in any
respect which could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

 

6.8 Ownership of Property; Liens. Each of the Borrower and the other Loan
Parties has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its real property, and good title to, or a valid
leasehold interest in, all its other property, and none of such property is
subject to any Lien except as permitted by Section 9.3.

 

6.9 Intellectual Property. The Borrower and each of the other Loan Parties owns,
or is licensed to use, all trademarks, tradenames, copyrights, technology,
know-how and processes necessary for the conduct of its business as currently
conducted except for those the failure to own or license which could not
reasonably be expected to have a Material Adverse Effect (the “Intellectual
Property”). No claim has been asserted and is pending by any Person challenging
or questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does any Loan

 

-23-



--------------------------------------------------------------------------------

Party know of any valid basis for any such claim. The use of such Intellectual
Property by the Borrower and the other Loan Parties does not infringe on the
rights of any Person, except for such claims and infringements that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

6.10 No Burdensome Restrictions. No Requirement of Law or Contractual Obligation
of the Borrower or any of the other Loan Parties could reasonably be expected to
have a Material Adverse Effect.

 

6.11 Taxes. Each of the Borrower and the other Loan Parties has filed or caused
to be filed all tax returns which, to the knowledge of the Borrower and the
other Loan Parties, are required to be filed and has paid all taxes shown to be
due and payable on said returns or on any assessments made against it or any of
its property and all other taxes, fees or other charges imposed on it or any of
its property by any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or such other Loan Party, as the case may
be); no tax Lien has been filed, and, to the knowledge of the Borrower and the
other Loan Parties, no claim is being asserted, with respect to any such tax,
fee or other charge.

 

6.12 Federal Regulations. No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect, or for
any purpose which violates, or which would be inconsistent with, the provisions
of the regulations of such Board of Governors. If requested by the Lender, the
Borrower will furnish to the Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
said Regulation U.

 

6.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan,
and each Plan (other than a Multiemployer Plan or a multiemployer welfare plan
maintained pursuant to a collective bargaining agreement) has complied in all
material respects with the applicable provisions of ERISA and the Code. No
termination of a Single Employer Plan has occurred (other than a termination
described in Section 4041(b) of ERISA with respect to which the Borrower has
incurred no liability (i) to the PBGC or (ii) in excess of $0), and no Lien in
favor of the PBGC or a Plan has arisen, during such five-year period. Except to
the extent that any such excess could not have a Material Adverse Effect, the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by more than $0. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan,
and, to the knowledge of the Borrower, the Borrower would not become subject to
any material liability under ERISA if the Borrower or any Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made. To the knowledge of the Borrower, no such Multiemployer
Plan is in Reorganization or Insolvent. Except to the extent that any such
excess could not have a Material Adverse Effect, the present value (determined
using actuarial and other assumptions which are reasonable in respect of the
benefits provided and the employees participating) of the liability of the
Borrower and each Commonly Controlled Entity for post retirement benefits to be
provided to their current and former employees under Plans which are welfare
benefit plans (as defined in Section 3(1) of ERISA) other than such liability
disclosed in the financial statements of the Borrower does not, in the
aggregate, exceed the assets under all such Plans allocable to such benefits by
an annual amount in excess of $0.

 

-24-



--------------------------------------------------------------------------------

6.14 Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. The
Borrower is not subject to regulation under any Federal or State statute or
regulation (other than Regulation X of the Board of Governors of the Federal
Reserve System) which limits its ability to incur Indebtedness.

 

6.15 Capitalization; Subsidiaries. Schedule 6.15 sets forth the name of each
Loan Party and each direct or indirect Subsidiary thereof, its form of
organization, its jurisdiction of organization, the total number of issued and
outstanding shares or other interests of Capital Stock thereof, the classes and
number of issued and outstanding shares or other interests of Capital Stock of
each such class, the name of each holder of Capital Stock thereof and the number
of shares or other interests of such Capital Stock held by each such holder and
the percentage of all outstanding shares or other interests of such class of
Capital Stock held by such holders. All outstanding Capital Stock of each Loan
Party is free and clear of all Liens, and is duly authorized, validly issued,
fully paid and nonassessable. As of the Closing Date, except as set forth on
Schedule 6.15, (i) none of the Loan Parties has issued any securities
convertible into, or options or warrants for, any common or preferred equity
securities thereof and (ii) there are no agreements, voting trusts or
understandings binding upon any of the Loan Parties with respect to the voting
securities of any of the Loan Parties or affecting in any manner the sale,
pledge, assignment or other disposition thereof, including any right of first
refusal, option, redemption, call or other right with respect thereto, whether
similar or dissimilar to any of the foregoing.

 

6.16 Security Documents.

 

(a) The provisions of each Security Document are effective to create in favor of
the Lender a legal, valid and enforceable security interest in all right, title
and interest of the Loan Party party thereto in the “Collateral” described
therein.

 

(b) (i) When proper financing statements have been filed in the offices in the
jurisdictions listed in Schedule 6.16, the Security Agreements shall each
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of each Loan Party in the “Collateral” described therein, which can
be perfected by such filing, subject to no other Liens other than Liens on
equipment permitted under Section 9.3(f) or (g).

 

(ii) When certificates representing the Pledged Stock (as defined in the Pledge
Agreement) are delivered to the Lender, together with stock powers or transfer
powers, as applicable, endorsed in blank by a duly authorized officer of the
pledgors thereof, the Pledge Agreement shall constitute a fully perfected first
Lien on, and security interest in, all right, title and interest of the pledgors
parties thereto in the “Collateral” described therein.

 

(c) Neither the Borrower nor any other Loan Party owns any property, or has any
interest in any property, that is not subject to a fully perfected first
priority Lien on, or security interest in, such property in favor of the Lender,
other than any such property having an aggregate fair market value at any one
time not exceeding $250,000.

 

6.17 Accuracy and Completeness of Information. (a) All factual information,
reports and other papers and data with respect to the Loan Parties (other than
projections) furnished, and all factual statements and representations made, to
the Lender by a Loan Party, or on behalf of a Loan Party, were, at the time the
same were so furnished or made, when taken together with all such other factual
information, reports and other papers and data previously so furnished and all
such other factual statements and representations previously so made, complete
and correct in all material respects, to the extent necessary to give the Lender
true and accurate knowledge of the subject matter thereof in all

 

-25-



--------------------------------------------------------------------------------

material respects, and did not, as of the date so furnished or made, contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements contained therein not misleading in light of the
circumstances in which the same were made.

 

(b) All projections with respect to the Loan Parties furnished by or on behalf
of a Loan Party to the Lender were prepared and presented in good faith by or on
behalf of such Loan Party. No fact is known to a Loan Party which materially and
adversely affects or in the future is reasonably likely (so far as such Loan
Party can reasonably foresee) to have a Material Adverse Effect which has not
been set forth in the financial statements referred to in Section 6.1 or in such
information, reports, papers and data or otherwise disclosed in writing to the
Lender prior to the Closing Date.

 

6.18 Labor Relations. No Loan Party is engaged in any unfair labor practice
which could reasonably be expected to have a Material Adverse Effect. There is
(a) no unfair labor practice compliant pending or, to the best knowledge of each
Loan Party and each of its Subsidiaries, threatened against a Loan Party before
the National Labor Relations Board which could reasonably be expected to have a
Material Adverse Effect and no grievance or arbitration proceeding arising out
of or under a collective bargaining agreement is so pending or threatened; (b)
no strike, labor dispute, slowdown or stoppage pending or, to the best knowledge
of each Loan Party, threatened against a Loan Party; and (c) no union
representation question existing with respect to the employees of a Loan Party
and no union organizing activities are taking place with respect to any thereof.

 

6.19 Insurance. Each Loan Party has, with respect to its properties and
business, insurance covering the risks, in the amounts, with the deductible or
other retention amounts, and with the carriers, listed on Schedule 6.19, which
insurance meets the requirements of Section 8.5 hereof and Section 5(m) of the
Security Agreement as of the date hereof and the Closing Date.

 

6.20 Solvency. As of the date hereof, the Closing Date, and each other date of
determination, after giving effect to the repayment and discharge of all
indebtedness and obligations under the Existing Credit Agreement being repaid
and discharged on or prior to such date in connection herewith and therewith and
after giving effect to the making of the Loans to be made on or prior to such
date, (i) the amount of the “present fair saleable value” of the assets of the
Borrower and of the Borrower and the other Loan Parties, taken as a whole, will,
as of such date, exceed the amount of all “liabilities of the Borrower and of
the Borrower and the other Loan Parties, taken as a whole, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (ii) the present fair saleable value of the assets of the
Borrower and of the Borrower and the other Loan Parties, taken as a whole, will,
as of such date, be greater than the amount that will be required to pay the
liabilities of the Borrower and of the Borrower and the other Loan Parties,
taken as a whole, on their respective debts as such debts become absolute and
matured, (iii) neither the Borrower nor the Borrower and the other Loan Parties,
taken as a whole, will have, as of such date, an unreasonably small amount of
capital with which to conduct their respective businesses, and (iv) each of the
Borrower and the Borrower and the other Loan Parties, taken as a whole, will be
able to pay their respective debts as they mature. For purposes of this Section
6.20, “debt” means “liability on a claim”, “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured, and (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

 

6.21 Purpose of Loans. The proceeds of the Term Loan and the Revolving Credit
Loans shall be used by the Loan Parties to refinance existing Indebtedness under
the Existing Credit Agreement, and for working capital purposes in the ordinary
course of business.

 

-26-



--------------------------------------------------------------------------------

6.22 Environmental Matters.

 

(a) The facilities and properties owned, leased or operated by the Borrower or
any of the other Loan Parties (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
reasonably be expected to give rise to liability under, any Environmental Law.

 

(b) The Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, in all material respects with
all applicable Environmental Laws, and there is no contamination at, under or
about the Properties or violation of any Environmental Law with respect to the
Properties or the business operated by the Borrower or any of its Subsidiaries
(the “Business”) which could materially interfere with the continued operation
of the Properties or materially impair the fair saleable value thereof.

 

(c) Neither Borrower nor any of the other Loan Parties has received any notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the Business, nor does the Borrower have
knowledge or reason to believe that any such notice will be received or is being
threatened.

 

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law.

 

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Loan Party is or will be named as a party with respect
to the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business.

 

(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Borrower or any other Loan Party in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably give rise to liability under Environmental Laws.

 

6.23 MC24 Acquisition. The Borrower and Merisel hereby represent and warrant
that (i) the MC24 Acquisition has been consummated on the terms and subject to
the satisfaction of all the conditions thereto (or, with respect to any material
waiver thereof, the approval of the Lender) as set forth in the MC24 Acquisition
Documents; (ii) each party to the MC24 Acquisition Documents has performed all
of its obligations thereunder; (iii) the Borrower has assumed only the Assumed
Liabilities, as defined in the MC24 Acquisition Documents, including, without
limitation, the Existing Financing Documents; (iv) each of the conditions in the
MC24 Acquisition Agreement has been satisfied; (v) none of the MC24 Acquisition
Documents have been amended, modified, supplemented or waived; (vi) there is no
material financial change in the condition of any Loan Party after giving effect
to the MC24 Acquisition; (vii) each of the representations and warranties made
by any sellers or any Loan Party in the MC24 Acquisition Documents are true and
correct as of the Closing Date; and (viii) each of the foregoing representations

 

-27-



--------------------------------------------------------------------------------

and warranties in this Section 6 is true and correct in all material respects
immediately after giving effect to the MC24 Acquisition.

 

6.24 Employment Agreements. Each of the employment agreements and
non-competition agreements between the Borrower or Merisel and each Person
listed on Schedule 7.1(c) is in full force and effect, and is a valid, binding
and enforceable obligation of the parties thereto.

 

SECTION 7. CONDITIONS PRECEDENT

 

7.1 Conditions to Initial Loans. The agreement of the Lender to make the initial
Loan requested to be made by it is subject to the satisfaction, immediately
prior to or concurrently with the making of such Loan on the Closing Date, of
the following conditions precedent:

 

(a) Loan Documents. The Lender shall have received:

 

(i) this Agreement, executed and delivered by a duly authorized officer of the
Borrower,

 

(ii) a Term Loan Note of the Borrower conforming to the requirements hereof and
executed by a duly authorized officer of the Borrower,

 

(iii) a Revolving Credit Note of the Borrower conforming to the requirements
hereof and executed by a duly authorized officer of the Borrower,

 

(iv) the Pledge Agreement, executed and delivered by a duly authorized officer
of each party thereto,

 

(v) the Corporate Guarantee, executed and delivered by a duly authorized officer
of each party thereto,

 

(vi) the Collateral Certificate, executed and delivered by a duly authorized
officer of each Loan Party,

 

(vii) the Security Agreement, executed and delivered by a duly authorized
officer of each party thereto; and

 

(viii) an Acquisition Documents Assignment with respect to each of the MC24
Acquisition Documents, executed and delivered by a duly authorized officer of
the relevant Loan Party and other relevant parties to the MC24 Acquisition
Document.

 

(b) Concurrent Transactions. All amounts owing to the Existing Creditors under
the Existing Financing Documents shall have been, or shall be concurrently with
the making of the initial Loans, repaid in full, and any Liens created pursuant
to the Existing Financing Documents shall have been or shall, concurrently with
the making of the initial Loans, be released, and the Existing Financing
Documents shall terminate and be of no further force and effect upon such
repayment; in each case pursuant to such payout letters, Lien releases,
termination statements, mortgage satisfactions and other documents as the Lender
may require, each of which shall be in form and substance satisfactory to the
Lender.

 

(c) Secretary’s Certificates. The Lender shall have received a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit F,
with appropriate insertions and

 

-28-



--------------------------------------------------------------------------------

attachments, satisfactory in form and substance to the Lender, executed by the
President or any Vice President and the Secretary or any Assistant Secretary or
sole member of such Loan Party.

 

(d) Borrowing Base Certificate. The Lender shall have received a Borrowing Base
Certificate showing the Borrowing Base as of the Closing Date, with appropriate
insertions and dated the Closing Date, satisfactory in form and substance to the
Lender, executed by the President or any Vice President of the Borrower.

 

(e) Organizational Proceedings of the Loan Parties. The Lender shall have
received a copy of the resolutions, in form and substance satisfactory to the
Lender, of the board of directors or other managers or the consent of the sole
member, as the case may be, of each Loan Party authorizing (i) the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party, (ii) the borrowings contemplated hereunder and (iii) the granting
by it of the Liens created pursuant to the Security Documents, certified by the
Secretary or an Assistant Secretary of such Loan Party or of the sole member of
such Loan Party as of the Closing Date, which certification shall be included in
the certificate delivered in respect of such Loan Party pursuant to Section
7.1(d), shall be in form and substance satisfactory to the Lender and shall
state that the resolutions thereby certified have not been amended, modified,
revoked or rescinded.

 

(f) Incumbency Certificates. The Lender shall have received a certificate of
each Loan Party, dated the Closing Date, as to the incumbency and signature of
the officers of such Loan Party executing any Loan Document, which certificate
shall be included in the certificate delivered in respect of such Loan Party
pursuant to Section 7.1(d), shall be satisfactory in form and substance to the
Lender, and shall be executed by the President or any Vice President and the
Secretary or any Assistant Secretary of such Loan Party.

 

(g) Corporate Documents. The Lender shall have received true and complete copies
of the certificate of incorporation or formation and by-laws or management
agreement of each Loan Party, as applicable, certified as of the Closing Date as
complete and correct copies thereof by the Secretary or an Assistant Secretary
of such Loan Party, which certification shall be included in the certificate
delivered in respect of such Loan Party pursuant to Section 7.1(d) and shall be
in form and substance satisfactory to the Lender.

 

(h) Good Standing Certificates. The Lender shall have received certificates
dated as of a recent date from the Secretary of State or other appropriate
authority, evidencing the good standing of each Loan Party (i) in the
jurisdiction of its organization and (ii) in each other jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires it to qualify as a foreign Person except, as to this subclause (ii),
where the failure to so qualify could not have a Material Adverse Effect.

 

(i) Consents, Licenses and Approvals. The Lender shall have received a
certificate of a Responsible Officer of the Borrower (i) attaching copies of all
consents, authorizations and filings referred to in Section 6.4, and (ii)
stating that such consents, licenses and filings are in full force and effect,
and each such consent, authorization and filing shall be in form and substance
satisfactory to the Lender.

 

(j) Fees. The Lender shall have received an upfront fee in cash in the amount of
$20,000.

 

-29-



--------------------------------------------------------------------------------

(k) Legal Opinions. The Lender shall have received the executed legal opinion of
Bingham McCutchen, counsel to the Loan Parties. The legal opinion shall cover
such other matters incident to the transactions contemplated by this Agreement
as the Lender may reasonably require.

 

(l) Pledged Stock; Stock Powers. The Lender shall have received, if applicable,
the certificates representing the shares or other equity interests of
corporations or the membership interests of limited liability companies, as
applicable, pledged pursuant to the Pledge Agreement, together with a signed,
undated stock or transfer power, as applicable, for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof. Each
Issuer referred to in the Pledge Agreement shall have delivered an
acknowledgement of and consent to such Pledge Agreement, executed by a duly
authorized officer of such Issuer, in substantially the form appended to such
Pledge Agreement.

 

(m) Actions to Perfect Liens. The Lender shall have received evidence in form
and substance satisfactory to it that all filings, recordings, registrations and
other actions, including, without limitation, the filing of duly executed
financing statements on form UCC-1, necessary or, in the opinion of the Lender,
desirable to perfect the Liens created by the Security Documents shall have been
completed.

 

(n) Lien Searches. The Lender shall have received the results of a recent search
by a Person satisfactory to the Lender, of the Uniform Commercial Code, judgment
and tax lien filings which may have been filed with respect to personal property
of each Loan Party, and the results of such search shall be satisfactory to the
Lender.

 

(o) Audit. The Lender shall have received copies of an audit, in form and
substance satisfactory to the Lender, of the accounts receivable of the Borrower
and its Subsidiaries prepared by representatives of Solutions for Management.

 

(p) Insurance. The Lender shall have received evidence in form and substance
satisfactory to it that all of the requirements of Section 8.5 hereof and
Section 5(m) of the Security Agreement shall have been satisfied.

 

(q) Related Agreements. The Lender shall have received true and correct fully
executed copies, certified as to authenticity by MC24, of each of the MC24
Acquisition Documents, each of the financial statements referred to in Section
6.1, certified by a Responsible Officer of the Borrower, and such other
documents or instruments (including without limitation, reliance letters from
counsel for Merisel and the Borrower and from counsel for each of the sellers
under the MC24 Acquisition Documents, and rendering opinions in connection with
the MC24 Acquisition permitting the Lender to rely upon such opinions as if they
were directly addressed to them) as may be reasonably requested by the Lender,
including, without limitation, a copy of any debt instrument, security agreement
or other material contract to which the Borrower, Merisel, or its Subsidiaries
may be a party. Each of the conditions to closing contained in the MC24
Acquisition Documents shall have been met, each of the representations and
warranties made in the MC24 Acquisition Documents and the MCEV Acquisition
Documents by each Loan Party that is a party thereto shall be true and correct,
and each of the transactions contemplated by each of the MC24 Acquisition
Documents shall have been consummated in all respects in a manner reasonably
satisfactory in form and substance to the Lender. No material adverse change in
the financial condition of any Loan Party shall have occurred after giving
effect to the MC24 Acquisition.

 

(r) Employment Agreements. The Lender shall have received (i) true and correct
copies of employment agreements and non-competition agreements between the
Borrower or Merisel and each of the Persons listed on Schedule 7.1(r), all of
such agreements to be in form and substance satisfactory to the Lender, and (ii)
a certificate of a Responsible Officer of the Borrower certifying as to

 

-30-



--------------------------------------------------------------------------------

the authenticity of such agreements and that such agreements have not been
amended, supplemented or modified and are in full force and effect.

 

7.2 Conditions to Each Loan. The agreement of the Lender to make any Loan
requested to be made by it on any date (including, without limitation, its
initial Loan) is subject to the satisfaction of the following conditions
precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by the Borrower and the other Loan Parties in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date.

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.

 

(c) Borrowing Base. In the case of any Revolving Credit Loans requested to be
made, the Lender shall have timely received a Borrowing Base Certificate for the
most recent period for which such Borrowing Base Certificate is required to be
delivered, in accordance with Section 8.2(c).

 

(d) Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement, the other Loan Documents shall be satisfactory
in form and substance to the Lender, and the Lender shall have received such
other documents and legal opinions in respect of any aspect or consequence of
the transactions contemplated hereby or thereby as it shall reasonably request.

 

(e) Financial Condition. No material adverse change in the financial condition
of the Borrower shall have occurred on such date or after giving effect to the
Loans requested to be made on such date.

 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date thereof that the conditions contained in
this Section 7.2 have been satisfied.

 

SECTION 8. AFFIRMATIVE COVENANTS

 

The Borrower and each of the Corporate Guarantors hereby agrees that, so long as
any of the Commitments remain in effect or any amount is owing to the Lender
hereunder or under any other Loan Document, the Borrower, Merisel and (except in
the case of delivery of financial information, reports and notices) each other
Corporate Guarantor shall:

 

8.1 Financial Statements. Furnish to the Lender:

 

(a) as soon as available, but in any event within 180 days after the end of
fiscal year 2004 and within 120 days after the end of each subsequent fiscal
year of the Borrower, a copy of the consolidated and consolidating balance sheet
of Merisel and its Subsidiaries as at the end of such year and the related
consolidated (and with respect to statement of income, consolidating),
statements of income and retained earnings and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit, by BDO Seidman or other
independent certified public accountants acceptable to the Lender;

 

(b) as soon as available, but in any event not later than 60 days after the end
of each of the first and third quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated and

 

-31-



--------------------------------------------------------------------------------

consolidating balance sheet of Merisel and its Subsidiaries as at the end of
such quarter and the related unaudited consolidated (and with respect to
statement of income, consolidating) statements of income and retained earnings
and of cash flows of Merisel and its Subsidiaries for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments); and

 

(c) as soon as available, but in any event not later than 75 days after the end
of the second quarterly period of each fiscal year of each Borrower, the
unaudited consolidated and consolidating balance sheet of Merisel and its
Subsidiaries as at the end of such quarter and the related unaudited
consolidated (and with respect to statement of income, consolidating) statements
of income and retained earnings and of cash flows of Merisel and its
Subsidiaries for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the previous year, certified by a Responsible Officer as being fairly stated in
all material respects (subject to normal year-end audit adjustments), and
reviewed pursuant to procedures agreed upon with the Lender by BDO Seidman or
other independent certified public accountants acceptable to the Lender;

 

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

8.2 Certificates; Other Information. Furnish to the Lender:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 8.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

 

(b) concurrently with the delivery of the financial statements referred to in
Sections 8.1(a), (b) and (c), a certificate of a Responsible Officer (i) stating
that, to the best of such Officer’s knowledge, the Borrower during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to be observed, performed or satisfied by it, and that such Officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate and (ii) showing in detail the calculations supporting such
Officer’s certification of the Borrower’s compliance with the requirements of
Section 9.1(a) through 9.1(d);

 

(c) (i) within twenty days following the end of each calendar month, a Borrowing
Base Certificate showing the Borrowing Base as of the last day of such month,
and (ii) concurrently with the delivery of any notice of borrowing pursuant to
Section 3.2, a Borrowing Base Certificate showing the Borrower’s Base as of the
end of the immediately preceding Business Day, in each case certified as
complete and correct by a Responsible Officer;

 

(d) within twenty days after the end of each month, with respect to the Borrower
and each other Loan Party, an accounts receivable aging, accounts payable aging,
inventory reports and insurance reports, in each case in reasonable detail and
in form reasonably satisfactory to the Lender, and certified by a Responsible
Officer of the Borrower as being true and correct;

 

(e) not later than thirty days prior to the end of each fiscal year of the
Borrower, a copy of the projections by the Borrower of the operating budget and
cash flow budget of the Borrower

 

-32-



--------------------------------------------------------------------------------

and the other Loan Parties for the succeeding fiscal year, such projections to
be accompanied by a certificate of a Responsible Officer to the effect that such
projections have been prepared on the basis of sound financial planning practice
and that such Officer has no reason to believe they are incorrect or misleading
in any material respect;

 

(f) within five days after the same are sent, copies of all financial statements
and reports which the Borrower sends to its stockholders or members, and within
five days after the same are filed, copies of all financial statements and
reports which the Borrower may make to, or file with, the Securities and
Exchange Commission or any successor or analogous Governmental Authority;

 

(g) during the month of January in each calendar year, a report of a reputable
insurance broker with respect to the insurance maintained by the Borrower and
the other Loan Parties in accordance with Section 8.5 of this Agreement and
Section 5(m) of the Security Agreement, and such supplemental reports as the
Lender may from time to time request; and

 

(h) promptly, such additional financial and other information as the Lender may
from time to time reasonably request.

 

8.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Subsidiaries, as the case may be.

 

8.4 Conduct of Business and Maintenance of Existence. Continue to engage in
business of the same general type as now conducted by it and preserve, renew and
keep in full force and effect its corporate existence and take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business except as otherwise permitted pursuant to
Section 9.5; comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.

 

8.5 Maintenance of Property; Insurance. Keep all property useful and necessary
in its business in good working order and condition; maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability insurance, and, at the option of Merisel, and in its reasonable
discretion, accounts receivable and business interruption insurance) as are
usually insured against in the same general area by companies engaged in the
same or a similar business, which insurance shall name the Lender as lender loss
payee, in the case of property or casualty insurance, and as an additional
insured, in the case of liability insurance; and furnish to the Lender, upon
written request, full information as to the insurance carried.

 

8.6 Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its business and activities; and permit representatives of the
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Borrower and the other Loan Parties with
officers and employees of the Borrower and the other Loan Parties and with its
independent certified public accountants.

 

-33-



--------------------------------------------------------------------------------

8.7 Notices. Promptly (or in the case of clause (g) below, within 30 days) give
notice to the Lender of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of the
Borrower or any of the other Loan Parties or (ii) litigation, investigation or
proceeding which may exist at any time between the Borrower or any of the other
Loan Parties and any Governmental Authority, which in either case, if not cured
or if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect;

 

(c) any litigation or proceeding affecting the Borrower or any of the other Loan
Parties in which the amount involved is $1,000,000 or more and not covered by
insurance or in which injunctive or similar relief is sought;

 

(d) the acquisition by any Loan Party of any property or interest in property
(including, without limitation, real property), that is not subject to a
perfected Lien in favor of the Lender pursuant to the Security Documents;

 

(e) the occurrence of any transaction or occurrence referred to in Section
5.6(c), and the receipt of any Net Cash Proceeds or any insurance proceeds as a
result thereof (whether or not such Net Cash Proceeds or proceeds are then
required to be applied to the repayment of Loans and reduction of Revolving
Credit Commitments as specified in Section 5.6(c));

 

(f) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings
or the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the terminating, Reorganization or Insolvency of, any Plan; and

 

(g) any development or event which, to the best of the Borrower’s knowledge, has
had or could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.

 

8.8 Environmental Laws.

 

(a) Comply with, and ensure compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all

 

-34-



--------------------------------------------------------------------------------

material respects with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws.

 

8.9 Changes to Standards of Eligibility and Reserves. The Lender shall be
entitled to (a) increase the standards of eligibility and establish or increase
any reserves under this Agreement on thirty days’ prior written notice to the
Borrower in the event that the most recent audit of accounts receivable and/or
inventory of the Borrower and the other Loan Parties conducted pursuant to
Section 8.10 was, in the commercially reasonable judgment of the Lender,
materially different from historical performance, and (b) increase the advance
rates, reduce the standards of eligibility and reduce any reserves under this
Agreement, in each case in its reasonable judgment.

 

8.10 Periodic Audit of Accounts Receivable and Inventory. The Lender shall be
entitled to perform a periodic due diligence audit, inspection, test and review
of the accounts receivable and inventory of the Borrower and the other Loan
Parties on a mutually convenient Business Day once during each calendar year and
shall in each case be satisfied in all material respects with the results
thereof; provided, however, if the Lender in its reasonable judgment is not
satisfied that the results of any due diligence inspection, test, and review
performed pursuant to this Section 8.10 establish that the Loan Parties’ most
recent determination of the Borrowing Base was made in compliance with the
applicable provisions of this Agreement, the Lender shall be entitled to perform
additional due diligence inspections, tests and reviews of such inventory and
accounts receivable on mutually convenient Business Days during the succeeding
twelve-month period until the Lender shall be so satisfied; and provided,
further, that upon the occurrence and during the continuation of an Event of
Default, the Lender shall be entitled to perform such additional due diligence
audits, inspections, tests and review of such accounts receivable as the Lender
shall deem necessary or advisable.

 

8.11 Additional Collateral; Additional Guarantors. (a) In the event that the
Borrower or any Loan Party acquires any property or interest in property
(including, without limitation, real property) other than property made subject
to a Lien permitted under Section 9.3(g), that is not subject to a perfected
Lien in favor of the Lender pursuant to the Security Documents, the Borrower or
such Loan Party shall take such action (including, without limitation, the
preparation and filing of mortgages or deeds of trust in form and substance
satisfactory to the Lender) as the Lender shall request in order to create
and/or perfect a Lien in favor of the Lender on such property.

 

(b) In the event that the Borrower or any other Loan Party is permitted to
acquire or form any additional Subsidiary, such Subsidiary shall execute a
guarantee and a security agreement, or supplements to the Corporate Guarantee
and the Security Agreement, and the Borrower and/or any Loan Party which is a
holder of any Capital Stock of such Subsidiary shall execute such pledge
agreements or supplements to the Pledge Agreement, each in form and substance
satisfactory to the Lender, and shall take such other action as shall be
necessary or advisable (including, without limitation, the execution of
financing statements on form UCC-1) in order to perfect the Liens granted by
such Subsidiary in favor of the Lender and to effect and perfect the pledge of
all of the Capital Stock of such Subsidiary in favor of the Lender. Such
Subsidiary shall thereupon become a Guarantor for all purposes under the Loan
Documents, including, without limitation, Section 8.11(a) of this Agreement. The
Lender shall be entitled to receive legal opinions of one or more counsel to the
Borrower and such Subsidiary addressing such matters as the Lender or its
counsel may reasonably request, including, without limitation, the
enforceability of the guaranty and the security agreement to which such
Subsidiary becomes a party and the pledge of the Capital Stock of such
Subsidiary, and the creation, validity and perfection of the Liens so granted by
such Subsidiary and the Borrower and/or the other Loan Parties to the Lender.

 

8.12 Reserved.

 

-35-



--------------------------------------------------------------------------------

8.13 Further Assurances. At any time and from time to time, without expense to
the Lender, execute, acknowledge (if appropriate) and deliver, or cause to be
executed, acknowledged (if appropriate) and delivered, any and all of such
further assurances and other instruments and will take or cause to be taken such
other action, as may be reasonably required by the Lender, as necessary to
maintain, preserve, safeguard and continue their respective rights and interests
hereunder. Each of the Borrower and the Corporate Guarantors hereby irrevocably
authorizes the Lender to file (without the Borrower’s or any Corporate
Guarantor’s signature) any financing statement or similar document pursuant to
the Uniform Commercial Code as enacted and in force in any jurisdiction within,
or subject to, the jurisdiction of the United States and any analogous document
under legislation of like import or purpose for the time being in force, in any
other country, the filing of which may be reasonably necessary to perfect,
protect or continue any of the respective rights of the Lender hereunder and
under the Loan Documents.

 

SECTION 9. NEGATIVE COVENANTS

 

The Borrower and each of the Corporate Guarantors hereby agrees that, so long as
any of the Commitments remain in effect or any amount owing to the Lender
hereunder or under any other Loan Document is outstanding, the Borrower shall
not, and each Corporate Guarantor shall not, directly or indirectly:

 

9.1 Financial Condition Covenants.

 

(a) Leverage Ratio. Permit at any time the Leverage Ratio to be greater than 3.0
to 1.0.

 

(b) Debt Service Coverage. Permit at any time the Debt Service Coverage ratio to
be less than 1.10 to 1.0.

 

(c) Maintenance of Tangible Net Worth. Permit Consolidated Tangible Net Worth on
any date set forth below to be less than the amount set forth opposite such date
below:

 

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

December 31, 2005

   $ 10,500,000

December 31, 2006

   $ 11,000,000

December 31, 2007 (and thereafter)

   $ 11,500,000

 

(d) Debt to Net Worth and Subordinated Debt. Permit, at any time during any
period set forth in the table below, the ratio of (i) Consolidated Indebtedness
at such time to (ii) the sum of Consolidated Net Worth, to be less than the
ratio set forth opposite such period below:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Closing Date to December 31, 2008

   0.8 to 1.0

 

9.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a) Indebtedness of the Borrower under this Agreement;

 

-36-



--------------------------------------------------------------------------------

(b) Indebtedness of the Borrower to any Corporate Guarantor and of any Corporate
Guarantor to the Borrower or any other Corporate Guarantor; provided that such
Indebtedness is subordinated to the Obligations in a manner satisfactory to the
Lender;

 

(c) Indebtedness of the Borrower and any of the other Loan Parties incurred to
finance the acquisition of fixed or capital assets (whether pursuant to a loan,
a Financing Lease or otherwise) in an aggregate principal amount not exceeding
as to the Borrower and the other Loan Parties $250,000 at any time outstanding;

 

(d) Indebtedness outstanding on the date hereof and listed on Schedule 9.2;

 

(e) Indebtedness of the Borrower created in the ordinary course of business
consistent with the Borrower’s past business practices;

 

(f) Guarantee Obligations permitted pursuant to Section 9.4;

 

(g) Indebtedness of MC24 to the Lender created at any time pursuant to the MCEI
and MCEV Obligations; and

 

(h) assumed Indebtedness in connection with any Permitted Acquisition.

 

9.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

 

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or the other Loan Parties, as the
case may be, in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or such Loan Party;

 

(f) Liens in existence on the date hereof listed on Schedule 9.3, securing
Indebtedness permitted by Section 9.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

 

(g) Liens securing Indebtedness of the Borrower and the other Loan Parties
permitted by Section 9.2(c) incurred to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital

 

-37-



--------------------------------------------------------------------------------

assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (iii) the amount of Indebtedness secured
thereby is not increased beyond what is permitted by Section 9.2 and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed 100% of the original purchase price of such property at the time it was
acquired;

 

(h) Liens created pursuant to the Security Documents; and

 

(i) Liens securing the Indebtedness created pursuant to the MCEI and MCEV
Obligations.

 

9.4 Limitation on Guarantee Obligations. Create, incur, assume or suffer to
exist any Guarantee Obligation except:

 

(a) Guarantee Obligations in existence on the date hereof and listed on Schedule
9.4;

 

(b) the Corporate Guarantee; and

 

(c) any Guarantee Obligations related to the MCEI and MCEV Obligations.

 

9.5 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, or make any material change in its present method of conducting
business, except:

 

(a) if applicable, any Subsidiary of the Borrower created pursuant to Section
9.16 hereof may be merged or consolidated with or into the Borrower (provided
that the Borrower shall be the continuing or surviving corporation); and

 

(b) if applicable, any wholly owned Subsidiary created pursuant to Section 9.16
may sell, lease, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower.

 

9.6 Limitation on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, receivables and leasehold interests), whether now owned or hereafter
acquired, or, in the case of any Subsidiary of any Loan Party, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person other than such Loan
Party or any Subsidiary which is a Corporate Guarantor, except:

 

(a) the sale or other disposition of obsolete or worn out property in the
ordinary course of business; provided that the Net Cash Proceeds of each such
transaction in excess of $250,000 per year are applied to the prepayment of the
Loans as provided in Section 5.5(d);

 

(b) the sale or other disposition of any property in the ordinary course of
business;

 

(c) the sale of inventory in the ordinary course of business; and

 

(d) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof.

 

9.7 Limitation on Dividends. Declare or pay any dividend (other than dividends
payable solely in common stock of Merisel) on, or make any payment on account
of, or set apart assets

 

-38-



--------------------------------------------------------------------------------

for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of Capital Stock of
Merisel, or any warrants or options to purchase any such Capital Stock, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
Merisel, or enter into any derivative or other transaction with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating Merisel or any Loan Party to make payments to such
Derivatives Counterparty as a result of any change in value of any such Capital
Stock (such declarations, payments, setting apart, purchases, redemptions,
defeasances, retirements, acquisitions and distributions, and such transactions
with any Derivatives Counterparties, being herein called “Restricted Payments”).

 

9.8 Limitation on Investments, Loans and Advances. Make any advance, loan,
extension of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of or any assets constituting a business
unit of, or make any other investment in, any Person, except:

 

(a) extensions of trade credit in the ordinary course of business;

 

(b) investments in Cash Equivalents;

 

(c) loans and advances by any Loan Party to another Loan Party to support the
ordinary business practices of the Loan Parties; provided that any such loans
and advances are otherwise permitted to be incurred pursuant to Section 9.2; and

 

(d) any Permitted Acquisition.

 

9.9 Limitation on Optional Payments and Modifications of Agreements. (a) Make
any optional payment or prepayment on or redemption or purchase of any
Indebtedness (other than the Loans), (b) amend, modify or change, or consent or
agree to any amendment, modification or change to any of the terms of any
Indebtedness (other than any such amendment, modification or change which would
extend the maturity or reduce the amount of any payment of principal thereof or
which would reduce the rate or extend the date for payment of interest thereon),
or (c) amend the subordination provisions of any Subordinated Indebtedness.

 

9.10 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of the
Borrower’s or such other Loan Party’s business and (c) upon fair and reasonable
terms no less favorable to the Borrower or such Loan Party, as the case may be,
than it would obtain in a comparable arm’s length transaction with a Person
which is not an Affiliate.

 

9.11 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Borrower or any other Loan Party of real
or personal property which has been or is to be sold or transferred by the
Borrower or such Loan Party to such Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such property
or rental obligations of the Borrower or such Loan Party.

 

9.12 Limitation on Changes in Fiscal Year. Permit the fiscal year of the
Borrower to end on a day other than December 31.

 

-39-



--------------------------------------------------------------------------------

9.13 Limitation on Negative Pledge Clauses. Enter into with any Person any
agreement, other than (a) this Agreement, (b) any industrial revenue bonds,
purchase money mortgages or Financing Leases permitted by this Agreement (in
which cases, any prohibition or limitation shall only be effective against the
assets financed thereby), or (c) the loan documents related to the MCEI and MCEV
Obligations which prohibits or limits the ability of the Borrower or any of the
other Loan Parties to create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired.

 

9.14 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses (a) in which the Borrower
and the other Loan Parties are (i) engaged on the date of this Agreement or (ii)
in the case of MCEI and MCEV, shall engage in as a result of the MCEI
Acquisition and MCEV Acquisition, respectively, or (b) which are of the same
general type as the business now conducted by such Borrower or any other Loan
Party.

 

9.15 Governing Documents. Amend its certificate of incorporation or management
agreement, as the case may be (except to increase the number of authorized
shares of common stock or membership units, respectively), partnership agreement
or management agreement, as the case may be, or other Governing Documents,
without the prior written consent of the Lender, which shall not be unreasonably
withheld or delayed.

 

9.16 Limitation on Subsidiary Formation. Form any Subsidiaries unless,
immediately upon the formation of such Subsidiary, all requirements of Section
8.11 shall have been satisfied.

 

9.17 Limitation on Securities Issuances. (A) Except as disclosed to the Lender,
permit any Subsidiary to issue any shares of Capital Stock that are not
“certificated securities” (as defined in § 8-102 of the Uniform Commercial Code
as in effect in the State of New York on the date hereof) and are not pledged to
the Lender pursuant to the Pledge Agreement or (B) issue or permit any
Subsidiary to issue any shares of preferred stock.

 

SECTION 10. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) (i) The Borrower shall fail to pay any principal of Term Loan when due in
accordance with the terms thereof or hereof; (ii) the Borrower shall fail to pay
any principal of Revolving Credit Loan when due in accordance with the terms
thereof or hereof and such failure shall remain uncured for two Business Days
after notice by the Lender; or (iii) the Borrower shall fail to pay any interest
on any Loan, or any Loan Party shall fail to pay any other amount payable
hereunder or under the other Loan Documents, in each case with respect to this
clause within five days after any such interest or other amount becomes due in
accordance with the terms thereof or hereof and such failure shall in each case
remain uncured for two Business Days after notice by the Lender; or

 

(b) Any representation or warranty made or deemed made by the Borrower or any
other Loan Party herein or in any other Loan Document or which is contained in
any certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been incorrect in any material respect on or as of the date
made or deemed made; or

 

(c) The Borrower or any other Loan Party shall default in the observance or
performance of any agreement contained in Section 9 of this Agreement, Section
11 of the Corporate Guarantee, Section 5 of the Pledge Agreement, or Section 5
of the Security Agreement and such failure,

 

-40-



--------------------------------------------------------------------------------

to the extent such default is amenable to cure, shall remain uncured for five
Business Days after notice by the Lender; or

 

(d) The Borrower or any other Loan Party shall default in the observance or
performance of any other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 25 days and, to the
extent such default is amenable to cure, such failure shall remain uncured for
five Business Days after notice by the Lender; or

 

(e) The Borrower or any of the other Loan Parties shall (i) default in any
payment of principal of or interest on any of the MCEI and MCEV Obligations, or
any other Indebtedness (other than the Loans), or in the payment of any
Guarantee Obligation, beyond the period of grace (not to exceed 30 days), if
any, provided in the instrument or agreement under which such MCEI and MCEV
Obligations, Indebtedness or Guarantee Obligation was created, if the aggregate
amount of the Indebtedness and/or Guarantee Obligations in respect of which such
default or defaults shall have occurred is at least $500,000, provided that such
amount limitation shall not be applicable to the MCEI and MCEV Obligations; or
(ii) default in the observance or performance of any other agreement or
condition relating to any of the MCEI and MCEV Obligations, or any other such
Indebtedness or Guarantee Obligation, if the aggregate amount of the
Indebtedness and/or Guarantee Obligations in respect of which such default or
defaults shall have occurred is at least $500,000, provided that such amount
limitation shall not be applicable to the MCEI and MCEV Obligations, or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of any of the MCEI and MCEV Obligations, or any other such Indebtedness
or beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, the MCEI and MCEV Obligations or
such other Indebtedness to become due prior to its stated maturity or such
Guarantee Obligation to become payable; or

 

(f) (i) The Borrower or any of its Subsidiaries or any of the other Loan Parties
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of the other Loan Parties shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower or any of the other Loan Parties any case, proceeding or
other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 75 days; or (iii)
there shall be commenced against the Borrower or any of the other Loan Parties
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 75 days from the entry thereof; or (iv) the Borrower or
any of the other Loan Parties shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any of the
other Loan Parties shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

 

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding

 

-41-



--------------------------------------------------------------------------------

deficiency” (as defined in Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of the Borrower or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Lender, likely to result in the termination of such Plan for purposes of Title
IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title
IV of ERISA, (v) the Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Lender is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, involve an
aggregate amount in excess of $250,000 and such failure shall remain uncured for
five Business Days after notice by the Lender; or

 

(h) One or more judgments or decrees shall be entered against the Borrower or
any of the other Loan Parties involving in the aggregate a liability (not paid
or fully covered by insurance) of $250,000 or more, and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 75 days from the entry thereof; or

 

(i) (i) Any of the Security Documents shall cease, for any reason other than
those caused by the Lender, to be in full force and effect, or the Borrower or
any other Loan Party which is a party to any of the Security Documents shall so
assert or (ii) the Lien created by any of the Security Documents shall cease to
be enforceable and of the same effect and priority purported to be created
thereby; or

 

(j) The Corporate Guarantee shall cease, for any reason, other than those caused
by the Lender, to be in full force and effect or any Guarantor shall so assert;
or

 

(k) Any Change of Control shall occur;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) of this Section with respect to the
Borrower, automatically the Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) the Lender may, by notice to the Borrower declare the Commitments
to be terminated forthwith, whereupon the Commitments shall immediately
terminate; and (ii) the Lender may, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement to be due and payable forthwith, whereupon the same shall immediately
become due and payable.

 

SECTION 11. MISCELLANEOUS

 

11.1 Amendments and Waivers. Neither this Agreement nor any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Lender may, from
time to time, (a) enter into with the Borrower written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lender or of the Borrower hereunder or
thereunder or (b) waive, on such terms and conditions as the Lender may specify
in such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the

 

-42-



--------------------------------------------------------------------------------

Lenders and shall be binding upon the Borrower, the Lender, and all future
holders of the Loans. In the case of any waiver, the Borrower and the Lender
shall be restored to their former positions and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon.

 

11.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission) and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made (a) in the case of delivery by hand, when
delivered, (b) in the case of delivery by mail, three Business Days after being
deposited in the mails, postage prepaid, or (c) in the case of delivery by
facsimile transmission, when sent and receipt has been electronically confirmed,
addressed as follows, or to such other address as may be hereafter notified by
the respective parties hereto:

 

The Borrower:

  

MC24, LLC

    

132 West 31st Street,

    

New York, New York 10001

    

Attention: Allyson Vanderford

    

Telephone: (310) 765-4656

    

Fax: (310) 765-4677

 

with a copy (which shall not constitute notice) to:

 

    

Bingham McCutchen

    

355 South Grand Avenue, Suite 440

    

Los Angeles, CA 90071

    

Attention: Cynthia Dunnett

    

Telephone: (213) 229-8526

    

Fax: (213) 680-6499

The Lender:

  

Amalgamated Bank

    

15 Union Square

    

New York, New York 10003

    

Attention: J. Bruce Meredith

    

Telephone: (212) 462-3756

    

Fax: (212) 462-3713

with a copy to:

  

Cadwalader, Wickersham & Taft LLP

    

227 West Trade Street, Suite 2400

    

Charlotte, NC 28202-1689

    

Attention: Chris McDermott

    

Telephone: (704) 348-5100

    

Fax: (704) 348-5200

 

provided that any notice, request or demand to or upon the Lender pursuant to
Section 2.2, 3.2, 3.4, 5.5 and 5.6, shall not be effective until received.

 

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any

 

-43-



--------------------------------------------------------------------------------

other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

11.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Lender for all its out-of-pocket costs and expenses incurred in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Lender, (b) to pay or reimburse the Lender for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including, without limitation, the fees and disbursements of counsel
to the Lender, (c) to pay, indemnify, and hold the Lender harmless from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold the Lender, and
each of their respective officers, employees, directors, trustees, agents,
advisors, affiliates and controlling persons (each, an “Indemnitee”), harmless
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including, without limitation, any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any of its
Subsidiaries (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”); provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities (i) to the
extent such Indemnified Liabilities are found by a final, nonappealable judgment
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee, or (ii) legal proceedings commenced
against an Indemnitee by any security holder or creditor thereof arising out of
and based upon rights afforded any such security holder or creditor solely in
its capacity as such. The agreements in this Section shall survive repayment of
the Loans and all other amounts payable hereunder.

 

11.6 Successors and Assigns; Participations.

 

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lender, and their respective successors and assigns, except that
the Borrower may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of the Lender (and any
purported such assignment or transfer by the Borrower without such consent of
the Lender shall be null and void).

 

(b) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section do not prohibit the Lender from assigning or
participating any interests in the Loans or the Loan Documents, and in
particular do not prohibit the Lender from creating security interests to secure
its obligations, including, without limitation, any pledge or assignment by the
Lender

 

-44-



--------------------------------------------------------------------------------

of any Loan or Note to any Federal Reserve Bank in accordance with applicable
law; provided that no such pledge or security interest shall release the Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for the Lender as a party hereto.

 

11.7 Set-off. In addition to any rights and remedies of the Lender provided by
law, the Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Lender or any branch or agency thereof to or for the credit
or the account of the Borrower. The Lender agrees promptly to notify the
Borrower after any such set-off and application made by the Lender, provided
that the failure to give such notice shall not affect the validity of such
set-off and application.

 

11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
transmission of signature pages hereto), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Lender.

 

11.9 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower and the Lender with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

11.12 Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

-45-



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 11.2 or at such other address of which the Lender
shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

11.13 Acknowledgements. The Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) the Lender does not have any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Borrower and the other Loan
Parties, on one hand, and the Lender, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Borrower and the Lender.

 

11.14 WAIVERS OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

11.15 Confidentiality. The Lender agrees to keep confidential all non-public
information provided to it by the Borrower pursuant to this Agreement that is
designated by the Borrower in writing as confidential; provided that nothing
herein shall prevent the Lender from disclosing any such information (i) to any
transferee, or to any actual or prospective counterparty (or its advisors) to
any swap, credit derivative or other derivative transaction relating to the
Borrower and its obligations, which in any such case agrees to comply with the
provisions of this Section 11.15, (ii) to its employees, directors, agents,
attorneys, accountants and other professional advisors, (iii) upon the request
or demand of any examiner or other Governmental Authority having jurisdiction
over the Lender, (iv) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (vi) which has been publicly disclosed other than in breach
of this Agreement, (vi) in connection with the exercise of any remedy hereunder,
or (vii) to the National Association of Insurance Commissioners or any other
similar organization. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, all persons may disclose to any and all
persons, without limitation of any kind, the federal income tax treatment or
structure of the Loans and other Obligations, any fact relevant to understanding
the federal tax treatment or structure of the Loans and other Obligations, and
all materials of any kind (including opinions or other tax analyses) relating to
such federal tax treatment or structure.

 

[Signature Pages Follow]

 

-46-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MC24, LLC, as Borrower By:  

MERISEL AMERICAS, INC., as Sole Member

    By:            

Name:

       

Title:

MERISEL, INC., as Corporate Guarantor

By:        

Name:

   

Title:

MERISEL AMERICAS, INC., as Corporate Guarantor

By:        

Name:

   

Title:

MCEI, LLC, as Corporate Guarantor

By:  

MERISEL AMERICAS, INC., as Sole Member

By:        

Name:

   

Title:

 

Credit Agreement: Signature Page

 



--------------------------------------------------------------------------------

MCEV, LLC, as Corporate Guarantor

By:  

MERISEL AMERICAS, INC., as Sole Member

    By:            

Name:

       

Title:

 

Credit Agreement: Signature Page

 



--------------------------------------------------------------------------------

AMALGAMATED BANK, as Lender By:        

Name:

   

Title:

 

Credit Agreement: Signature Page

 



--------------------------------------------------------------------------------

 

Schedule 1.0

 

LENDER COMMITMENTS AND OFFICE

 

Lender and Lending Office

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

Amalgamated Bank

15 Union Square

New York, New York 10003

   $1,500,000
Revolving Credit
Facility      $500,000 Term
Loan Facility

 

Sch. 1-1



--------------------------------------------------------------------------------

 

Schedule 1.1

 

ACQUISITION DOCUMENTS

 

MC24 Acquisition Documents

 

Sch. 1.1-1



--------------------------------------------------------------------------------

 

Schedule 1.1(b)

 

MCEI ACQUISITION DOCUMENTS

AND MCEV ACQUISITION DOCUMENTS

 

MCEI Acquisition Documents

 

MCEV Acquisition Documents

 

Sch. 1.1(b)-1



--------------------------------------------------------------------------------

Schedule 6.4

 

CONSENTS AND FILINGS

 

Sch. 6.4-1



--------------------------------------------------------------------------------

Schedule 6.6

 

MATERIAL LITIGATION

 

Sch. 6.6-1



--------------------------------------------------------------------------------

Schedule 6.15

 

SUBSIDIARIES

 

Sch. 6.15-1



--------------------------------------------------------------------------------

Schedule 6.16

 

FILING JURISDICTIONS

 

Sch 6.16-1



--------------------------------------------------------------------------------

Schedule 6.19

 

INSURANCE

 

Sch. 6.19-1



--------------------------------------------------------------------------------

Schedule 7.1(r)

 

EMPLOYMENT AGREEMENTS

 

Sch. 7.1(r)-1



--------------------------------------------------------------------------------

Schedule 9.2

 

EXISTING INDEBTEDNESS

 

Sch. 9.2-1



--------------------------------------------------------------------------------

Schedule 9.3

 

EXISTING LIENS

 

Sch. 9.3-1



--------------------------------------------------------------------------------

Schedule 9.4

 

EXISTING GUARANTEE OBLIGATIONS

 

Sch. 9.4-1



--------------------------------------------------------------------------------

 

Annex I

 

FORM OF NOTICE OF BORROWING

 

[Date]

 

Amalgamated Bank, as Lender

15 Union Square

New York, New York 10003

 

Attention: J. Bruce Meredith

 

  Re: MC24, LLC

 

Ladies and Gentlemen:

 

This Notice of Borrowing is delivered to you pursuant to [Section 2.2 (with
respect to Term Loans)] [Section 3.2 (with respect to Revolving Credit Loans)]
of the Credit Agreement, dated as of March 1, 2005 (as amended, supplemented,
restated, or otherwise modified from time to time, the “Credit Agreement”) among
MC24, LLC, a Delaware limited liability company (the “Borrower”), MERISEL, INC.,
MERISEL AMERICAS, INC., MCEI, LLC and MCEV, LLC, as Corporate Guarantors (the
“Corporate Guarantors”) and AMALGAMATED BANK, as Lender (the “Lender”). Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Credit Agreement.

 

The Borrower hereby requests that a [Term] [Revolving Credit] Loan be made in
the aggregate principal amount of $[                    ] on
[                         , 200_].

 

The Borrower hereby acknowledges that, pursuant to Section 7.2 of the Credit
Agreement, each of the delivery of this Notice of Borrowing and the acceptance
by the Borrower of the proceeds of the Loans requested hereby constitute a
representation and warranty by the Borrower that, on and as of the date of such
Loans, and immediately before and after giving effect thereto and to the
application of the proceeds therefrom, all the representations and warranties
made by the Borrower and the other Loan Parties made in or pursuant to the other
Loan Documents are true and correct in all material respects (except for
representations and warranties which by their terms relate to an earlier date).

 

The Borrower agrees that if prior to the time of the borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Lender. Except to the extent,
if any, that prior to the time of the Borrowing requested hereby the Lender
shall receive written notice to the contrary from the Borrower, each matter
certified to herein shall be deemed once again to be certified as true and
correct at the date of such borrowing as if then made.

 

[Signature page follows]

 

I-1



--------------------------------------------------------------------------------

The Borrower has caused this Notice of Borrowing to be executed and delivered,
and the certification and warranties contained herein to be made, by its Chief
Financial Officer this          day of                         , 20    .

 

MC24, LLC By:        

Name:

       

Title:

   

 

I-2



--------------------------------------------------------------------------------

Annex II

 

[RESERVED]

 

II-1



--------------------------------------------------------------------------------

 

Annex III

 

FORM OF NOTICE OF PREPAYMENT

 

[Date]

 

Amalgamated Bank, as Lender

15 Union Square

New York, New York 10003

 

Attention: J. Bruce Meredith

 

  Re: MC24, LLC

 

Ladies and Gentlemen:

 

This Notice of Prepayment is delivered to you pursuant to Section 5.5 of the
Credit Agreement, dated as of March 1, 2005 (as amended, supplemented, restated,
or otherwise modified from time to time, the “Credit Agreement”) among MC24,
LLC, a Delaware limited liability company (the “Borrower”), MERISEL, INC.,
MERISEL AMERICAS, INC., MCEI, LLC and MCEV, LLC (the “Corporate Guarantors”) and
AMALGAMATED BANK, as Lender (the “Lender”). Unless otherwise defined herein or
the context otherwise requires, terms used herein have the meanings provided in
the Credit Agreement.

 

The Borrower hereby irrevocably notifies the Lender that the Borrower shall
prepay [Term][Revolving Credit] Loans, on                     , 20    , in
aggregate principal amount[s] of $[                    ] of [Term][Revolving]1
Loans outstanding.

 

[Signature page follows]

--------------------------------------------------------------------------------

1 Insert appropriate Facility.

 

III-1



--------------------------------------------------------------------------------

The Borrower has caused this Notice of Prepayment to be executed and delivered,
and the certification and warranties contained herein to be made, by its Chief
Financial Officer this          day of                     , 20    .

 

MC24, LLC By:        

Name:

       

Title:

   

 

III-2